             Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 1 of 71


1    Patrick H. Dwyer, SBN 137743
     P.O. Box 1705, Penn Valley, CA 95946
2    Tel: (530) 432-5407; Fax: (530) 432-9122
     Email: pdwyer@pdwyerlaw.com
3    Attorney Plaintiffs Estate of Gabriel Strickland,
     N.S., and Shawna Alexander
4
5                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6
7
8    Estate of Gabriel Strickland, N.S., and   CASE NO.:
     Shawna Alexander,
9       Plaintiffs,
10   vs.
11                                             COMPLAINT FOR VIOLATION OF
     Nevada County, California,                UNITED STATES CONSTITUTIONAL
12       operator of the Nevada County         AND CIVIL RIGHTS UNDER 42 U.S.C.
         Sheriff's Office,                     §1983, THE REHABILITATION ACT,
13
     Sheriff Shannon Moon,                     THE AMERICANS WITH
14   Deputy Taylor King,                       DISABILITIES ACT, AND
     Deputy Brandon Tripp,                     CALIFORNIA'S CONSTITUTION,
15   Officer Joseph McCormack, and             CIVIL CODE § 52.1B, AND OTHER
     Does 1-10;                                CALIFORNIA STATUTORY AND
16
                                               COMMON LAW
17   City of Grass Valley, California,
        operator of the Grass Valley
18      Police Department,
19   Chief Alex Gammelgard,                  JURY TRIAL DEMANDED
     Officer Brian Hooper,
20   Officer Dennis Grube,
     Officer Conrad Ball, and Does 11 to 15;
21
22   Wellpath Management, Inc., and the
        following personnel:
23   Brent Weldemere,
     Richard Donofrio, and
24
     Does 16 through 20;
25
           Defendants.
26
27
28
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 2 of 71


1
2                                      INTRODUCTION
3          This action arises from the shooting death of 25-year-old Gabriel Strickland
4    on January 1, 2020, by law enforcement officers employed by the Nevada County
5    Sheriff's Office and Grass Valley Police Department.
6                                 JURISDICTION & VENUE
7    1.    This Court has jurisdiction of the federal claims under 28 U.S.C. § 1331
8    (because they arise under the United States Constitution) and 28 U.S.C. §
9    1343(a)(3) (because the action is brought to address deprivations under color of
10   state authority of rights, privileges, and immunities protected by the U.S.
11   Constitution). This Court has supplemental jurisdiction of the state claims under 28
12   U.S.C. § 1367.
13   2.    Venue is proper in the United State District Court for the Eastern District of
14   California pursuant to 28 U.S.C. § 1391(b) because Defendants are located in the
15   Eastern District of California and because many of the acts and/or omissions
16   described herein occurred in the Eastern District of California.
17   3.    Intra-district venue is proper in the Sacramento Division of the Eastern
18   District of California pursuant to E.D. Cal. L.R. 120(d) because the claims asserted
19   herein arise from acts and/or omissions which occurred in the County of Nevada,
20   California.
21                                      EXHAUSTION
22   4.    On June 17, 2020, Estate of Gabriel Strickland, N.S. and Shawna Alexander
23   submitted a government claim to the County of Nevada and City of Grass Valley
24   concerning the claims asserted in this action. The government claim was rejected by
25   both the County of Nevada and City of Grass Valley on August 3, 2020, as a matter
26   of law. See Cal. Gov. Code § 912.4(c).
27
28                                             2
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 3 of 71


1                                           PARTIES
2    5.    Plaintiff Estate of Gabriel Strickland, the Estate of the decedent ("Gabriel
3    Strickland"), appears through Plaintiff N.S., the real-party-in-interest who brings
4    this action pursuant to Cal. Code Civ. Proc. § 377.30. Plaintiff N.S. brings this
5    action on behalf of Plaintiff Estate of Gabriel Strickland, as the
6    successor-in-interest. Plaintiff N.S.'s declaration regarding his status as Gabriel
7    Strickland's successor-in-interest pursuant to Cal. Code Civ. Proc. § 377.32
8    accompanies this complaint as Exhibit 1.
9    6.    Plaintiff N.S. is a resident of the State of Ohio, County of Ashtabula. Plaintiff
10   N.S. brings this action: (a) on behalf of Plaintiff Estate of Gabriel Strickland, in his
11   representative capacity as the successor-in-interest; and (b) on behalf of himself, in
12   his individual capacity. Plaintiff N.S. is the biological son of Gabriel Strickland.
13   7.    Plaintiff Shawna Alexander is a resident of the State of Montana, County of
14   Gallatin. Plaintiff Shawna Alexander is the biological mother of Gabriel Strickland
15   abd brings this action in her individual capacity.
16   8.    Defendant Nevada County, California is a "public entity" within the
17   definition of Cal. Gov. Code § 811.2 and is a final policy-making authority under
18   state law (“Nevada County”). Nevada County established and operates the Nevada
19   County Sheriff’s Office (“NCSO”) which is responsible for the staffing and operation
20   of the county jail at 925 Maidu Ave, Nevada City, CA 95959 (aka Wayne Brown
21   Correctional Facility, abbreviated herein as ”WBCF”).
22   9.    Defendant Sheriff Shannan Moon is, and at all relevant times was the Sheriff
23   for Nevada County acting within the scope of that employment and under color of
24   state law, including command, control and policy making authority. Defendant
25   Shannan Moon is sued in both her official and individual capacity.
26   10.   Defendant Deputy Taylor King is, and at all relevant times was, a law
27
28                                               3
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 4 of 71


1    enforcement officer employed by the NCSO, acting within the scope of that
2    employment and under color of state law. Defendant Taylor King is sued in his
3    individual capacity.
4    11.   Defendant Deputy Brandon Tripp is, and at all relevant times was, a law
5    enforcement officer employed by the NCSO, acting within the scope of that
6    employment and under color of state law. Defendant Brandon Tripp is sued in his
7    individual capacity.
8    12.   Defendant Officer Joseph McCormack is, and at all relevant times was, a law
9    enforcement officer employed by the NCSO, acting within the scope of that
10   employment and under color of state law. Defendant Joseph McCormack is sued in
11   his individual capacity.
12   13.   Defendant City of Grass Valley is a "public entity" within the definition of
13   Cal. Gov. Code § 811.2 and is a final policy-making authority under state law.
14   Grass Valley established and operates the Grass Valley Police Department
15   (“GVPD”).
16   14.   Defendant Chief Alex Gammelgard is, and at all relevant times was, a law
17   enforcement officer and the Police Chief for the GVPD, acting within the scope of
18   that employment and under color of state law, including command, control and
19   policy making authority. Defendant Alex Gammelgard is sued in his individual
20   capacity.
21   15.   Defendant Officer Brian Hooper is, and at all relevant times was, a law
22   enforcement officer employed by the GVPD, acting within the scope of that
23   employment and under color of state law. Defendant Brian Hooper is sued in his
24   individual capacity.
25   16.   Defendant Officer Dennis Grube is, and at all relevant times was, a law
26   enforcement officer employed by the GVPD, acting within the scope of that
27
28                                             4
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 5 of 71


1    employment and under color of state law. Defendant Dennis Grube is sued in his
2    individual capacity.
3    17.   Defendant Officer Conrad Ball is, and at all relevant times was, a law
4    enforcement officer employed by the GVPD, acting within the scope of that
5    employment and under color of state law. Defendant Conrad Ball is sued in his
6    individual capacity.
7    18.   Defendant Wellpath Management, Inc. ("Wellpath"), formerly known as,
8    and/or doing business in California as Correctional Medical Group Companies, Inc.
9    (California Corporation No. C3521984) ("CMGC"), is the owner and/or controls
10   California Forensic Medical Group, Inc. ("CFMG", California Corporation No.
11   C1054341, FTB suspended), which provided contract medical services to Defendant
12   Nevada County at the WBCF at all relevant times to this complaint. For purposes
13   of this complaint, any reference to Wellpath shall include CMGC and CFMG.
14   19.   Defendant Brent Weldemere is, and at all relevant times was, an employee or
15   contractor of Defendant Wellpath, acting within that scope of employment as a
16   nurse at the WBCF. Defendant Brent Weldemere is sued in his individual capacity.
17   20.   Defendant Richard Donofrio is, and at all relevant times was, an employee or
18   contractor of Defendant Wellpath, acting within that scope of employment as a
19   nurse at the WBCF. Defendant Richard Donofrio is sued in his individual capacity.
20   21.   Defendants Does 1 to 10 are and/or were agents or employees of the NCSO,
21   acting within the scope of that employment and under color of state law as senior
22   officers who have been delegated command, control, and or policy-making authority.
23   Defendant DOES 1 to 10's true and correct names and identities are not currently
24   known. Defendants Does 1 to 10 are sued by their fictitious names and their true
25   and correct names and identities will be substituted when ascertained.
26   22.   Defendants Does 11 to 15 are and/or were agents or employees of the GVPD,
27
28                                            5
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 6 of 71


1    acting within the scope of that employment and under color of state law as senior
2    officers who have been delegated command, control, and or policy-making authority.
3    Defendant Does 11 to 15's true and correct names and identities are not currently
4    known. Defendants Does 11 to 15 are sued by their fictitious names and their true
5    and correct names and identities will be substituted when ascertained.
6    23.    Defendants Does 16 to 20 are and/or were agents or employees of Defendant
7    Wellpath and/or CMGC and/or CFMG acting within the scope of that employment
8    and under color of state law through Defendant Wellpath's contract to provide
9    medical services to the NCSO by and through CMGC and/or CFMG. Defendant
10   Does 11 to 15's true and correct names and identities are not currently known.
11   Defendants Does 11 to 15 are sued by their fictitious names and their true and
12   correct names and identities will be substituted when ascertained.
13                                 FACTUAL ALLEGATIONS
14   24.    At all times relevant herein, all wrongful acts described were performed
15   under color of state law and/or in concert with or on behalf of those acting under the
16   color of state law.
17   25.    On January 1, 2020, at approximately 12:46 p.m., Nevada County Region
18   Dispatch received reports that a man was walking on Squirrel Creek Road with
19   "what appeared to be a shotgun" but that the man "didn't seem like upset or
20   anything."
21   26.    The man reported was 25-year-old Gabriel Strickland and the "shotgun" he
22   carried was a black toy airsoft rifle with an orange tip on the barrel, demarcating
23   its status as a replica, not a real-firearm.
24   27.    On or about December 26, 2019, Gabriel Strickland was arrested and taken
25   to the Defendant NCSO’s WBCF where he was booked and incarcerated. Upon
26   intake, Defendants NCSO and Wellpath performed a physical and mental intake
27
28                                                  6
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 7 of 71


1    wellness check that noted that Gabriel Strickland urgently needed a mental health
2    evaluation.
3    28.   Defendants NCSO and Wellpath were fully aware that Gabriel Strickland
4    had existing mental health issues because they had had provided medical and
5    mental health care to Gabriel Strickland on several prior occasions when he had
6    been in custody at the WBCF. In early 2016, a doctor employed by Defendant
7    Wellpath diagnosed Gabriel Strickland with bipolar disorder, PTSD, and anxiety
8    disorder. Since that mental evaluation in early 2016, Gabriel Strickland had been
9    in custody at the WBCF on at least two other occasions. Plaintiffs are informed and
10   believe, and on that basis allege that Defendants NCSO and Wellpath did not
11   provide Gabriel Strickland with further mental health examinations or mental
12   health care or refer him to Nevada County’s Behavioral Health Department or to a
13   third party mental health provider.
14   29.   While in custody at WBCF on or about December 26 to 28, 2019, Defendants
15   NCSO and Wellpath continued to monitor Gabriel Strickland and they observed
16   unusual conduct and verbal expressions indicating that he had serious, active
17   mental health issues. However, neither Defendant NCSO nor Wellpath provided
18   Gabriel Strickland with an appropriate mental health examination or mental
19   health care while incarcerated during this period. Plaintiffs are informed and
20   believe, and on that basis allege, that despite their knowledge of Gabriel
21   Strickland's need for mental health evaluation and care, neither Defendant NCSO
22   nor Wellpath referred him to any other Defendant Nevada County department,
23   such as Behavioral Health, or to any outside third party providers, for further
24   mental health evaluation and care. Plaintiffs are further informed and believe, and
25   on that basis allege, that neither Defendant NCSO nor Wellpath took any action to
26   place Gabriel Strickland under involuntary hold for psychiatric evaluation under
27
28                                             7
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 8 of 71


1    California's Welfare & Institution's Code §§5000 et seq., in particular §5150.
2    30.   Defendants NCSO and Wellpath knew, or should have known, that as a
3    result of Gabriel Strickland's untreated mental health disability, he was in a
4    seriously impaired mental state that probably included, inter alia, psychological
5    delusions and/or suicidal ideations that made him: (a) unable to provide for a home
6    for himself; (b) a danger to himself and/or to others in the immediate to near future
7    (i.e., within hours to a few days of his release); and (c) incapable of understanding
8    and/or reasonably responding to the commands of law enforcement in the field.
9    31.    Plaintiffs are further informed and believe, and on that basis allege, that
10   while Gabriel Strickland was in custody at the WBCF between on or about
11   December 26 to 28th, 2019, neither Defendant NCSO nor Wellpath prepared any
12   report about Gabriel Strickland’s mental health status (or if a report was prepared
13   that it was an inaccurate report) for the Nevada County Probation Department, the
14   Nevada County District Attorney's Office, or the Nevada County Superior Court.
15   32.   After receiving communications from dispatch and after Defendant GVPD's
16   law enforcement officer(s) Defendants Brian Hooper, Denis Grube, and/or Conrad
17   Ball, physically drove past Gabriel Strickland as he walked along Squirrel Creek
18   Road, in front of the Oak Super Market, and then Defendant NCSO's law
19   enforcement officers Defendants Taylor King and Brandon Tripp and Defendant
20   GVPD's law enforcement officers Defendants Brian Hooper, Denis Grube, and/or
21   Conrad Ball met and conferred about Gabriel Strickland near the intersection of
22   Squirrel Creek Road and Rough and Ready Highway.
23   33.   Plaintiffs are informed and believe, and on that basis allege, Defendants
24   Brian Hooper, Denis Grube, Conrad Ball and Defendants Taylor King and Brandon
25   Tripp knew Gabriel Strickland; that they knew that he was a homeless man with
26   mental health issues and that he had been released from custody at WBCF a day or
27
28                                              8
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 9 of 71


1    two earlier, and further, that Defendants Brian Hooper, Denis Grube, Conrad Ball
2    and Defendants Taylor King and Brandon Tripp knew that it was likely Gabriel
3    Strickland was suffering from a mental health episode and was probably unable to
4    respond to their commands or directions in a normal or expected manner.
5    34.   Despite their knowledge of Gabriel Strickland's mental health condition
6    Defendants Brian Hooper, Denis Grube, Conrad Ball and Defendants Taylor King
7    and Brandon Tripp formulated a plan to confront Gabriel Strickland without
8    assistance or input from any professional mental health personnel or trained
9    negotiator such as those potentially available from the Nevada County Department
10   of Behavioral (hereafter the "Plan"). Instead, ignoring established law enforcement
11   techniques for non-violent de-escalation and negotiation, the Plan was to surround
12   and confront Gabriel Strickland with an immediate show of overwhelming force.
13   Plaintiffs are informed and believe, and on that basis allege, Defendants Brian
14   Hooper, Denis Grube, Conrad Ball and Defendants Taylor King and Brandon Tripp
15   communicated the Plan to their respective dispatch and command centers at the
16   NCSO and the GVPD. Plaintiffs are further informed and believe, and on that
17   basis allege, that the respective dispatch and command centers had ample
18   opportunity to learn about and then communicate the Plan to the supervising
19   commanding officers Defendants Shannan Moon, Does 1-5, Alex Gammelgard, and
20   Does 11-15.
21   35.   Plaintiffs are further informed and believe, and on that basis allege, that
22   Defendants Shannan Moon, Does 1-5, Alex Gammelgard, and DOES 11-15, were
23   informed about, and had sufficient time to consider, the Plan and to make
24   recommendations or changes thereto to enforce whatever policies, practices and
25   procedures of the NCSO and GVPD may have existed regarding the use of force and
26   de-escalation, including such options as obtaining assistance from a mental health
27
28                                            9
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 10 of 71


1    professional or a trained negotiator and/or to order that the law enforcement

2    officers responding to the call first employ non-confrontational, non-violent

3    de-escalation techniques. However, Plaintiffs are informed and believe, and on that

4    basis allege that, despite the knowledge of supervising officers of the Plan, both

5    before and during the incident, Defendants Shannan Moon, Does 1-5, Alex

6    Gammelgard, and Does 11-15 failed to: (a)make any appropriate operational or

7    tactical changes to the Plan to minimize the use of force; (b) order any other

8    de-escalation measures that might have prevented the wrongful use of force; (c)

9    enforce applicable policies, practices, and procedures designed to minimize the use

10   of force; or (d) actively supervise the execution of the Plan to ensure it was

11   effectuated properly in a manner to minimize the chance of physical harm.

12   36.   Gabriel Strickland walked unaccompanied eastbound on Squirrel Creek

13   Road, past the Oak Super Market, and then southbound on Walker Drive for 10 to

14   15 minutes with the toy gun slung over his shoulder.

15   37.   There were no reports that Gabriel Strickland ever brandished the toy gun,

16   threatened anyone, trespassed onto private property, or acted in any manner that

17   was a threat to public safety.

18   38.   Defendant NCSO's law enforcement officers, including Defendants Taylor

19   King and Brandon Tripp, and Defendant GVPD's law enforcement officers,

20   including Defendants Brian Hooper, Denis Grube, and Conrad Ball, implemented

21   the Plan when they arrived on-scene by immediately confronting Gabriel Strickland

22   near Walker Drive and Oak Street in the unincorporated area of the County of

23   Nevada, California.

24         [Note: Quotations used in paragraphs 39 to 63 were taken from a video

25         of the events prepared by Defendants Nevada County and City of

26         Grass Valley that was published on-line. Although every effort has

27         been made to accurately quote the voices in the video, there may be

28                                             10
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 11 of 71


1           some correction to these quotes after a forensic examination of original

2           video and audio materials and the testimony of the individual officers.]

3    39.    Defendants Taylor King, Brandon Tripp, Brian Hooper, Denis Grube, and

4    Conrad Ball surrounded Gabriel Strickland with their patrol vehicles, exited their

5    patrol vehicles, drew-down firearms pointed at Gabriel Strickland from

6    approximately 30 feet away, and immediately commenced forceful, angry yelling at

7    Gabriel Strickland: "Drop the gun!", "Drop the fucking gun!"

8    40.    Gabriel Strickland responded peacefully by holding the toy gun away from

9    his body and told the officers: "It's a B.B. gun!"

10   41.    Gabriel Strickland slapped the plastic rifle with his hand, creating the

11   audible sound of tapping plastic-rather than metal.

12   42.    One of Defendants Taylor King, Brandon Tripp, Brian Hooper, Denis Grube,

13   or Conrad Ball reported to dispatch, "He's saying it's a B.B. gun."

14   43.    Defendants Taylor King, Brandon Tripp, Brian Hooper, Denis Grube, and

15   Conrad Ball continued to angrily yell commands at Gabriel Strickland, including

16   "Drop the fucking gun, now!" and "We don't know that's a fake gun!"

17   44.    Gabriel Strickland pointed to the orange tip on the barrel of the toy gun with

18   his finger and, again, explained to the officers, it was not a real gun he was holding

19   but, rather, was only a toy gun.

20   45.    Defendant Brandon Tripp stated, "You could have painted that… We don't

21   want to kill you."

22   46.    Gabriel Strickland explained, "I'm not doing nothing wrong."

23   47.    Gabriel Strickland stood, with the toy gun barrel pointed at the ground, as he

24   spoke to the officers.

25   48.    Gabriel Strickland did not brandish the toy gun or present a threat to any

26   officer or citizen.

27   49.    It was obvious that Gabriel Strickland was not in a normal state of mind and

28                                              11
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 12 of 71


1    that the barrage of angry, verbal commands and threats from Defendants Taylor

2    King, Brandon Tripp, Brian Hooper, Denis Grube, and Conrad Ball were

3    frightening and agitating Gabriel Strickland, without gaining his cooperation.

4    50.   At no time did Defendants Taylor King, Brandon Tripp, Brian Hooper, Denis

5    Grube, and Conrad Ball employ any de-escalation technique or request the help of a

6    mental health professional or trained negotiator. Plaintiffs are further informed

7    and believe, and on that basis allege, that there were no communications between

8    Defendants Taylor King, Brandon Tripp, Brian Hooper, Denis Grube, and Conrad

9    Ball and their respective commanding officers, Defendants Shannan Moon, Does 1-

10   5, Alex Gammelgard, and Does 11-15, about employing any de-escalation technique

11   or requesting the help of a mental health professional or trained negotiator.

12   51.   There was no urgency to the situation and Defendants Taylor King, Brandon

13   Tripp, Brian Hooper, Denis Grube, and Conrad Ball could have simply contained

14   Gabriel Strickland in that location to allow time for a professional negotiator,

15   de-escalator, and/or medical provider to come to the incident scene to interact with

16   Gabriel Strickland.

17   52.   Despite Gabriel Strickland's non-threatening demeanor and never

18   brandishing the toy gun, Defendants Taylor King, Brandon Tripp, Brian Hooper,

19   Denis Grube, and Conrad Ball became impatient and decided to continue with the

20   Plan by escalating the situation to an assault style takedown.

21   53.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Denis Grube, and

22   Conrad Ball decided to move from their positions of safety behind their patrol

23   vehicles to take up a more dangerous position by approaching Gabriel Strickland

24   without any cover.

25   54.   Defendant Brandon Tripp initiated an assault and told the other officers:

26   "Cover me."

27   55.   Defendants Brandon Tripp, Brian Hooper, and Conrad Ball then walked

28                                             12
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 13 of 71


1    towards Gabriel Strickland.

2    56.    Defendants Brandon Tripp and Conrad Ball were armed with assault

3    weapons drawn-down and pointed at Gabriel Strickland, and Defendant Brian

4    Hooper was armed with a taser.

5    57.    Defendant Brandon Tripp, anticipating that the officers' escalation and

6    confrontation would necessitate the use of deadly force, told dispatch: "Tell Grass

7    Valley units to get out of cross-fire!"

8    58.    Gabriel Strickland dropped down to his knees, as Defendants Taylor King,

9    Brandon Tripp, Brian Hooper, Denis Grube, and Conrad Ball approached him with

10   their weapons drawn.

11   59.    Defendant Brian Hooper asked, "Is this thing working?," as he approached

12   Gabriel Strickland.

13   60.    Gabriel Strickland continued to hold the toy gun, sometimes pointing it in the

14   direction of Defendants Brandon Tripp, Brian Hooper, and Conrad Ball and at other

15   times pointing it up towards the sky.

16   61.    Defendant Brian Hooper attempted to discharge his taser but failed properly

17   to utilize the taser against Gabriel Strickland, rendering it ineffective.

18   62.    Seconds later, Defendants Taylor King, Brandon Tripp, and Brian Hooper

19   opened fire on Gabriel Strickland, striking him several times.

20   63.    Gabriel Strickland was taken to the Sierra Nevada Memorial Hospital, where

21   he was pronounced dead.

22
23
24
25
26
27
28                                              13
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 14 of 71


1                           POLICY OR CUSTOM ALLEGATIONS

2                     Duties of Nevada County and City of Grass Valley,
                                 Regarding the Use of Force
3
4    64.   Defendants County of Nevada and City of Grass Valley are obligated to have

5    policies, practices, and procedures regarding the use of force by their law

6    enforcement officers that are constitutionally lawful and protect against the

7    unreasonable or unnecessary (i.e., unlawful) use of force against persons being

8    investigated or detained for possible criminal violation ("UOF PPPs"). Further, this

9    constitutional duty required Defendants County of Nevada and City of Grass Valley

10   to adequately: (a) train their law enforcement officers in the UOF PPPs; (b) monitor

11   and supervise the implementation of the UOF PPPs with an effective chain of

12   command to verify compliance; and (c) when violations of the UOF PPPs were

13   observed, enforce the UOF PPPs by appropriate disciplinary action.

14   65.   Defendants County of Nevada and City of Grass Valley are obligated to have

15   an adequate and effective "chain of command" so that when incidents arise that

16   might require their law enforcement officers in the field to use force, more

17   experienced personnel are, if possible, consulted by officers in the field and such

18   supervising personnel command the situation so that non-force means are tried first

19   and that forceful means are used only in accordance with the UOF PPPs.

20   66.   Defendants County of Nevada and City of Grass Valley are obligated to

21   prepare complete and truthful Incident and other reports about any use of force.

22
                       Failure to Implement Constitutional UOF PPPs
23                                    County of Nevada

24
     67.   Defendant County of Nevada has records-destruction policies which permit
25
     the destruction of certain records after five (5) years, including "Internal Affair
26
     Investigation reports," "Incident reports," "Grievance reports," and "Disciplinary
27
28                                              14
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 15 of 71


1    reports." [See General Order 4, Destruction-of-Records-Documents-and-Papers.]

2    68.   Plaintiffs are informed and believe, and on that basis allege that Defendant

3    Nevada County, as a matter of custom, policy, and/or practice actively employs

4    records-destruction policies to destroy records for the purpose of hiding the truth

5    about both: (a) the use of excessive force by NCSO deputies and correctional officers;

6    and (b) failures of correctional officers and medical providers under its control to

7    provide constitutionally required medical/mental health services to inmates at the

8    WBCF.

9    69.   Plaintiffs are informed and believe, and on that basis allege that, as a matter

10   of custom, policy, and/or practice, Defendant Nevada County has frequently failed

11   to adequately investigate and discipline either: (a) its deputies and officers when

12   unnecessary or unreasonable force was used; or (b) its contract medical provider

13   Wellpath and its jail medical personnel when inadequate medical care has been

14   given. Plaintiffs are further informed and believe, and on that basis allege, that

15   such policy, practice, and procedure resulted in a culture where subordinates were

16   permitted to employ excessive force with impunity and regularly deny proper

17   medical care to inmates.

18   70.   Defendant Nevada County knew that a substantial number of contacts

19   between its NCSO deputies and officers and persons with mental disability and/or

20   substance impaired persons had resulted in, and would continue to cause, the

21   application of excessive and sometimes lethal force against mentally ill and/or

22   substance impaired persons. In fact, Plaintiffs are informed and believe that at the

23   time of the incident in this complaint Nevada County had a use of force UOF PPP

24   that acknowledged this fact as follows:

25         "[i]ndividuals with physical, mental health, developmental, or

26         intellectual disabilities are significantly more likely to experience

27         greater levels of physical force during police interactions, as their

28                                             15
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 16 of 71


1          disability may affect their ability to understand or comply with

2          commands from peace officers. It is estimated that individuals with

3          disabilities are involved in between one-third and one-half of all fatal

4          encounters with law enforcement."

5    71.   However, Plaintiffs are informed and believe, and on that basis allege that

6    Defendant Nevada County did not have a UOF PPP that give specific directives

7    about how to engage individuals with “physical, mental health, developmental, or

8    intellectual disabilities”, in particular, when they were apparently unable to

9    respond to orders or commands. Plaintiffs are further informed and believe that

10   Nevada County did not have a UOF PPP that directed deputies and officers to: (a)

11   avoid the use of brusk and direct language and/or escalating force with such

12   impaired persons; or (b) call a mental health professional or professional negotiator

13   to the incident scene.

14   72.   In addition to having an inadequate UOF PPPs relating engagement of

15   individuals with “physical, mental health, developmental, or intellectual

16   disabilities”, Plaintiffs are informed and believe, and on that basis allege that

17   Defendant Nevada County never undertook specific, appropriate, and/or adequate

18   measures to train or supervise NCSO deputies and officers and/or to enforce the

19   UOF PPPs that it did have regarding detention and arrest of persons that have

20   mental disabilities and/or are under the influence of substances, and as a

21   consequence, NCSO deputies and officers were incapable of handing persons with

22   impaired ability to understand and respond to law enforcement commands without

23   resorting to violence.

24   73.   More specifically, Nevada County failed to adequately train its deputies and

25   officers in the following things:

26         a. how to approach persons suffering from mental disability or substance

27         impairment;

28                                             16
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 17 of 71


1          b. how to speak to persons suffering from a from mental disability or

2          substance impairment;

3          c. how to interact with persons suffering from mental disability or substance

4          impairment (including using appropriate body language and tone of voice);

5          d. how to respect the personal space of persons suffering from mental

6          disability or substance impairment;

7          e. reasonably how to accommodate the disability of persons suffering from

8          mental disability or substance impairment; and

9          f. how to de-escalate, without use of force, incidents involving persons

10         suffering from mental disability or substance impairment; and

11         g. how to contact and call to the incident scene persons with expertise in

12         talking with persons with mental disability or substance impairment.

13   74.   As a consequence of the foregoing acts and omissions by Defendant Nevada

14   County, there have been serious instances of NCSO deputies using excessive force

15   against person with mental disability or substance impairment. In Howie v. Nevada

16   County, E.D. Cal. Case No. 2:18-cv-03146-JAM-KJN, the plaintiff, Christopher

17   Howie, a person with mental disabilities, was attacked by NCSO Deputy Adam

18   Grizzell while he was in the booking area of the Nevada County jail. Deputy

19   Grizzell slammed the plaintiff's head against a wall several times, then tackled him

20   to the ground, breaking the plaintiff's leg. Other NCSO officers watched the attack

21   on video and then instead of assisting the victim, Mr. Howie, they assisted in the

22   leg and hand shackling of Mr. Howie while he lay on the floor with a broken leg.

23   The plaintiff's civil rights lawsuit was settled by Defendant County of Nevada.

24   75.   In another incident, NCSO deputy Adam Grizzell was criminally charged

25   with attacking an inmate at the jail. Deputy Grizzell pleaded guilty to a charge of

26   "assault by a public officer." See People v. Grizzell, Superior Court of California,

27   County of Nevada, Case No. M18-001437; see also

28                                              17
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 18 of 71


1    <https://www.theunion.com/news/crime/former-nevada-county-correctional-officer-pl

2    eads-guilty-in-inmate-assault-case/>

3    76.   Plaintiffs are informed and believe, and on that basis allege, that as

4    described in the foregoing paragraph, Nevada County never caused the NCSO to

5    take department level steps to correct the problems exemplified by the Howie or the

6    other Deputy Grizzell incident, including no discipline, additional training, changes

7    in supervision, or policy changes in the UOF PPPs with mentally disabled or

8    impaired persons.

9    77.   As a consequence of Defendant Nevada County’s failing: (a) to have

10   appropriate UOF PPPs regarding how to respond to and approach persons with

11   mental disabilities or substance impairment; (b) adequately train its deputies and

12   officers; (c) supervise its deputies and officers; and/or (d) otherwise enforce the UOF

13   PPPs that it did have, Defendants Taylor King and Brandon Tripp understood that

14   they were de facto authorized and correct to use unreasonable and excessive force

15   against persons with mental disabilities or substance impairment.

16   78.   The failures of Defendant Nevada County as set forth in paragraphs 64-77

17   are a proximate cause, or were a moving force behind, Defendants Taylor King and

18   Brandon Tripp's use of unreasonable and excessive force against Gabriel Strickland.

19
                         Failure to Implement Constitutional UOF PPPs
20                                    City of Grass Valley

21
     79.   Defendant City of Grass Valley has records-destruction policies which permit
22
     the destruction of certain records, including "[d]iscipline records, including copies of
23
     sustained personnel complaints." More specifically, records of: (a) "[d]isciplinary
24
     action resulting from sustained internally initiated complaints or observation of
25
     misconduct" are subject to destruction after "two years"; and (b) "[d]isciplinary
26
     action resulting from a sustained civilian's complaint" are subject to destruction
27
28                                              18
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 19 of 71


1    after "five years." [See City of Grass Valley Policy 1024.3: Department File.]

2    80.   Plaintiffs are informed and believe, and on that basis allege that Defendant

3    City of Grass Valley, as a matter of custom, policy, and/or practice actively employs

4    records-destruction policies to destroy records for the purpose of hiding the truth

5    about the use of excessive force by GVPD officers.

6    81.   Plaintiffs are informed and believe, and on that basis allege that, as a matter

7    of custom, policy, and/or practice, Defendant City of Grass Valley has frequently

8    failed to adequately investigate and discipline its officers when unnecessary or

9    unreasonable force was used. Plaintiffs are further informed and believe, and on

10   that basis allege, that such policy, practice, and procedure resulted in a culture

11   where subordinates were permitted to employ excessive force with impunity.

12   82.   Defendant City of Grass Valley knew that a substantial number of contacts

13   between its GVPD officers and persons with mental disability and/or substance

14   impaired persons had resulted in, and would continue to cause, the application of

15   excessive and sometimes lethal force against mentally ill and/or substance impaired

16   persons. In fact, Plaintiffs are informed and believe that at the time of the incident

17   in this complaint Defendant City of Grass Valley had a use of force UOF PPP that

18   acknowledged that mental illness or mental disability and/or impairment from

19   substance abuse required its officers to consider such factors in deciding about

20   whether and to what degree the use of force should be applied:

21         (a) The individual's apparent mental state or capacity (Penal Code § 835a);

22         (b) The individual's apparent ability to understand and comply with officer

23         commands (Penal Code § 835a);

24         (c) The availability of other reasonable and feasible options and their possible

25         effectiveness (Penal Code § 835a) [Citing to Section 300.3.2.];

26   83.   Furthermore, the City of Grass Valley UOF Policy Manual [citing to Section

27   300.8] states that:

28                                             19
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 20 of 71


1          (a) Officers, investigators, and supervisors will receive periodic

2          training on this policy and demonstrate their knowledge and

3          understanding (Government Code § 7286(b));

4          (b) Subject to available resources, the Training Manager should ensure that

5          officers receive periodic training on de-escalation tactics, including

6          alternatives to force;

7          (c) Training should also include (Government Code § 7286(b)) ... Guidelines

8          regarding vulnerable populations, including but not limited to children,

9          elderly persons, pregnant individuals, and individuals with physical, mental,

10         and developmental disabilities.

11   84.   Despite the foregoing UOF PPPs, Plaintiffs are informed and believe, and on

12   that basis allege that Defendant City of Grass Valley did not have a UOF PPP that

13   give specific directives about how to engage individuals with “physical, mental

14   health, developmental, or intellectual disabilities”, in particular, when they were

15   apparently unable to respond to orders or commands. Plaintiffs are further

16   informed and believe that Defendant City of Grass Valley did not have a UOF PPP

17   that: (a) directed deputies and officers to avoid the use of brusk and direct language

18   and/or escalating force with such impaired persons; or (b) call a mental health

19   professional or professional negotiator to the incident scene.

20   85.   In addition to having an inadequate UOF PPPs relating engagement of

21   individuals with “physical, mental health, developmental, or intellectual

22   disabilities”, Plaintiffs are informed and believe, and on that basis allege that

23   Defendant City of Grass Valley never undertook specific, appropriate, and/or

24   adequate measures to train or supervise GVPD officers and/or to enforce the UOF

25   PPPs that it did have regarding detention and arrest of persons that have mental

26   disabilities and/or are under the influence of substances, and as a consequence,

27   GVPD officers were incapable of handing persons with impaired ability to

28                                             20
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 21 of 71


1    understand and respond to law enforcement commands without resorting to

2    violence.

3    86.   More specifically, the City of Grass Valley failed to adequately train its

4    deputies and officers in the following things:

5          a. how to approach persons suffering from mental disability or substance

6          impairment;

7          b. how to speak to persons suffering from a from mental disability or

8          substance impairment;

9          c. how to interact with persons suffering from mental disability or substance

10         impairment (including using appropriate body language and tone of voice);

11         d. how to respect the personal space of persons suffering from mental

12         disability or substance impairment;

13         e. reasonably how to accommodate the disability of persons suffering from

14         mental disability or substance impairment; and

15         f. how to de-escalate, without use of force, incidents involving persons

16         suffering from mental disability or substance impairment; and

17         g. how to contact and call to the incident scene persons with expertise in

18         talking with persons with mental disability or substance impairment.

19   87.   As a consequence of the foregoing acts and omissions by Defendant City of

20   Grass Valley, there have been serious instances of GVPD officers using excessive

21   force against person with mental disability or substance impairment. In Peterson v.

22   Nevada County, E.D. Cal. Case No. 2:19-cv-00949-JAM-EFB, the plaintiff, John

23   Peterson, a person with mental disabilities who was seeking mental health

24   assistance at the time of the incident, was arrested by several of GVPD's officers,

25   including Defendant Conrad Ball. One of GVPD's officers attacked the plaintiff by

26   forcibly trying to put his surgically repaired leg through locked handcuffs even

27   though he was not resisting. The officer's attack re-injured the plaintiff's leg,

28                                              21
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 22 of 71


1    causing a life threatening infection that took surgery and about six weeks of

2    hospital care to cure.

3    88.   Another such incident was shown the in Howie v. Nevada County, E.D. Cal.

4    Case No. 2:18-cv-03146-JAM-KJN, the plaintiff, Christopher Howie, was attacked

5    by NCSO Deputy Adam Grizzell, while he was accompanied by GVPD officer John

6    Herrera in the booking area of the jail. Deputy Grizzell slammed the plaintiff's head

7    against a wall several times, tackled him to the ground, breaking the plaintiff's leg.

8    However, officer John Herrera standing right next to Deputy Grizzell failed to take

9    any action to stop Deputy Grizzell or to otherwise intervene or later report on the

10   incident. This failure was in direct contravention of GVPD's Use of Force Policy

11   Sections 300.2.1 and 300.5 on pages 47 and 52.

12   89.   Plaintiffs are informed and believe, and on that basis allege, that City of

13   Grass Valley and its GVPD took no department level steps to correct the problems

14   exemplified by the Peterson or Howie incident, including no discipline, additional

15   training, changes in supervision, or policy changes in the UOF PPPs concerning

16   detention and arrest of mentally disabled or substance impaired persons.

17   90.   As a consequence of Defendant City of Grass Valley failing: (a) to have

18   appropriate UOF PPPs regarding how to respond to and approach persons with

19   mental disabilities or substance impairment; (b) adequately train its GVPD officers;

20   (c) supervise its deputies and officers; and/or (d) otherwise enforce the UOF PPPs

21   that it did have, Defendants Brian Hooper, Denis Grube, and Conrad Ball

22   understood that they were de facto authorized and correct to use unreasonable and

23   excessive force against persons with mental disabilities or substance impairment.

24   91.   The failures of Defendant City of Grass Valley as set forth in paragraphs 64-

25   66, 79-90 are a proximate cause, or were a moving force behind, Defendants Brian

26   Hooper, Denis Grube, and Conrad Ball's use of unreasonable and excessive force

27   against Gabriel Strickland.

28                                             22
           Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 23 of 71


1                                     FEDERAL CLAIMS

2
3                                        FIRST CLAIM

4                Unreasonable and Excessive Force Causing the Loss of Life
                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
5
                   Defendants Taylor King, Brandon Tripp, Brian Hooper,
6                             Dennis Grube, and Conrad Ball

7
     92.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants
8
     Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and Conrad Ball.
9
     93.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
10
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
11
     94.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and
12
     Conrad Ball, committed acts and omissions under the color of state law as alleged in
13
     paragraphs 32-63 that constituted unreasonable and unnecessary force against
14
     Gabriel Strickland and were direct and proximate causes of the violation of his right
15
     to life under the Fourth Amendment (as incorporated through the Fourteenth
16
     Amendment) to the U.S. Constitution.
17
     95.   As the result of the foregoing wrongful conduct of Defendants Taylor King,
18
     Brandon Tripp, Brian Hooper, Dennis Grube, and Conrad Ball, Plaintiff Estate of
19
     Gabriel Strickland is entitled to recover general and compensatory damages as
20
     allowed by law and according to proof, as set forth in the Prayer, below.
21
     96.   The foregoing acts and omissions of Defendants Taylor King, Brandon Tripp,
22
     Brian Hooper, Dennis Grube, and Conrad Ball were committed with malice that
23
     was despicable and done with callous disregard for Gabriel Strickland. As a result,
24
     punitive damages should be awarded against Defendants Taylor King, Brandon
25
     Tripp, Brian Hooper, Dennis Grube, and Conrad Ball.
26
     97.   As a direct and proximate result of the foregoing conduct of Defendant Taylor
27
28                                              23
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 24 of 71


1    King, Brandon Tripp, Brian Hooper, Dennis Grube, and Conrad Ball, Plaintiff

2    Estate of Gabriel Strickland has been forced to file this action under 42 U.S.C. §

3    1983, and is entitled to recover its attorney's fees and costs under 42 U.S.C. § 1988.

4
5                                       SECOND CLAIM

6                Unreasonable and Excessive Force Causing the Loss of Life
                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
7
                           Defendants Shannan Moon and Does 1-5
8
9    98.    Plaintiff Estate of Gabriel Strickland asserts this claim against Defendants

10   Shannan Moon and Does 1-5.

11   99.    The allegations of the preceding paragraphs 1 to 91 are re-alleged and

12   incorporated herein, to the extent relevant, as if fully set forth in this Claim.

13   100.   Defendants Shannan Moon and Does 1-5 committed under the color of state

14   law acts as alleged in paragraph 35 as supervisors and members of the chain of

15   command at the time of the incident, including without limitation, the failure to: (a)

16   make any appropriate operational or tactical changes to the Plan to minimize the

17   use of force; (b) order any de-escalation measures that might have prevented the

18   wrongful use of force (e.g., such as obtain the assistance of a trained mental health

19   provider or negotiator); (c) enforce applicable UOF PPPs (such as those described in

20   paragraphs 64-76) to minimize the use of force; or (d) actively supervise the

21   execution of the Plan to make sure it was effectuated properly. These failures

22   allowed the unreasonable and unnecessary use of force against Gabriel Strickland

23   and were a direct and proximate cause of the violation of his right to life under the

24   Fourth and Fourteenth Amendments to the U.S. Constitution.

25   101.   As the result of the foregoing wrongful conduct of Defendants Shannan Moon

26   and Does 1-5, Plaintiff Estate of Gabriel Strickland is entitled to recover general

27   and compensatory damages as allowed by law and according to proof, as set forth in

28                                              24
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 25 of 71


1    the Prayer, below.

2    102.   The foregoing acts and omissions of Defendants Shannan Moon and Does 1-5

3    were committed with malice that was despicable and done with callous disregard

4    for Gabriel Strickland. As a result, punitive damages should be awarded against

5    Defendants Shannan Moon and Does 1-5.

6    103.   As a direct and proximate result of the foregoing conduct of Defendant

7    Shannan Moon and Does 1-5 Plaintiff Estate of Gabriel Strickland has been forced

8    to file this action under 42 U.S.C. §1983, and is entitled to recover its attorney's fees

9    and costs under 42 U.S.C. §1988.

10
11                                       THIRD CLAIM

12               Unreasonable and Excessive Force Causing the Loss of Life
                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
13
                          Defendants Alex Gamelgard and Does 11-15
14
15   104.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants

16   Alex Gamelgard and Does 11-15.

17   105.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

18   incorporated herein, to the extent relevant, as if fully set forth in this Claim.

19   106.   Defendant Alex Gamelgard and Does 11-15 committed under the color of

20   state law acts as alleged in paragraphs 35 that by their failure, as supervisors and

21   members of the chain of command at the time of the incident, including without

22   limitation, the failure to: (a) make any appropriate operational or tactical changes

23   to the Plan to minimize the use of force; (b) order any de-escalation measures that

24   might have prevented the wrongful use of force (e.g., such as obtain the assistance

25   of a trained mental health provider or negotiator); (c) enforce applicable UOF PPPs

26   (such as those described in paragraphs 64-66, 79-89) designed to minimize the use

27   of force; or (d) actively supervise the execution of the Plan to make sure it was

28                                              25
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 26 of 71


1    effectuated properly. These failures allowed the unreasonable and unnecessary use

2    of force against Gabriel Strickland and were a direct and proximate cause of the

3    violation of his right to life under the Fourth and Fourteenth Amendments to the

4    U.S. Constitution.

5    107.   As the result of the foregoing wrongful conduct of Defendants Alex

6    Gamelgard and Does 11-15, Plaintiff Estate of Gabriel Strickland is entitled to

7    recover general and compensatory damages as allowed by law and according to

8    proof, as set forth in the Prayer, below.

9    108.   The foregoing acts and omissions of Defendants Alex Gamelgard and Does

10   11-15 were committed with malice that was despicable and done with callous

11   disregard for Gabriel Strickland. As a result, punitive damages should be awarded

12   against Defendants Alex Gamelgard and Does 11-15.

13   109.   As a direct and proximate result of the foregoing conduct of Defendant Alex

14   Gamelgard and Does 11-15, Plaintiff Estate of Gabriel Strickland has been forced to

15   file this action under 42 U.S.C. §1983, and is entitled to recover its attorney's fees

16   and costs under 42 U.S.C. §1988.

17
                                        FOURTH CLAIM
18
                      Municipal Liability for Policy, Custom, or Practice
19                      Causing Unreasonable and Excessive Force
                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
20
                                   Defendant Nevada County
21
     110.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendant
22
     Nevada County.
23
     111.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
24
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
25
     112.   Defendant Nevada County has failed to establish policies, practices, or
26
     procedures that are constitutionally sufficient for the use of force in the process of
27
28                                               26
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 27 of 71


1    detaining and/or arresting persons with mental illness or disabilities and/or that

2    are substance impaired.

3    113.   Defendant Nevada County has failed to adequately train its deputies in

4    policies, practices and procedures that are constitutionally sufficient for the use of

5    force in the process of detaining and/or arresting persons with mental illness or

6    disabilities and/or that are substance impaired.

7    114.   Defendant Nevada County has failed to adequately supervise its deputies in

8    policies, practices and procedures that are constitutionally sufficient in detaining

9    and/or arresting persons with mental illness or disabilities and/or that are

10   substance impaired.

11   115.   Defendant Nevada County has failed to adequately enforce policies, practices

12   and procedures that are constitutionally sufficient in detaining and/or arresting

13   persons with mental illness or disabilities and/or that are substance impaired.

14   116.   The foregoing acts and omissions of Defendant Nevada County were done

15   under the color of state law.

16   117.   The foregoing acts and omissions of Defendant Nevada County have caused

17   the unreasonable or unnecessary use of force in other instances for at least a year

18   prior to the institution of this action, including the instances alleged in paragraphs

19   74-75. Plaintiffs are informed and believe, and on that basis allege, that these acts

20   and omissions continue until the present time.

21   118.   It was known and/or obvious to Defendant Nevada County that the foregoing

22   acts and omissions would be likely to cause serious violations of the constitutional

23   rights of persons with mental disabilities and/or that are substance impaired in the

24   course of any detention or arrest by NCSO deputies or officers. Accordingly, the

25   described acts and omissions constitute a deliberate indifference to, and a callous

26   disregard for, the constitutional rights of such persons.

27   119.   As the direct result of these acts and omissions by Defendant Nevada County,

28                                             27
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 28 of 71


1    Taylor King and Brandon Tripp formulated and carried out the fatal Plan as alleged

2    in paragraphs 32-63 & 94 which did not use any de-escalation techniques or employ

3    any mental health expertise that might have resolved the matter without

4    unnecessary or excessive force. As the further result of the foregoing acts and

5    omissions by Defendant Nevada County, Defendants Shannan Moon and Does 1-5

6    failed to supervise as alleged in paragraph 100. Accordingly, the foregoing acts and

7    omissions by Defendant Nevada County were a direct and proximate cause of the

8    violation of the constitutional rights of Plaintiff Estate of Gabriel Strickland.

9    120.   As the result of the foregoing wrongful conduct of Defendant Nevada County,

10   Plaintiff Estate of Gabriel Strickland is entitled to recover general and

11   compensatory damages as allowed by law and according to proof, as set forth in the

12   Prayer, below.

13   121.   As a direct and proximate result of the foregoing conduct of Defendant

14   Nevada County, Plaintiff Estate of Gabriel Strickland has been forced to file this

15   action under 42 U.S.C. § 1983, and is entitled to recover its attorney's fees and costs

16   under 42 U.S.C. § 1988.

17
                                         FIFTH CLAIM
18
                  Municipal Liability for Policy, Custom, or Practice Causing
19                           Unreasonable and Excessive Force
                         (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
20
                                Defendant City of Grass Valley
21
     122.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendant
22
     City of Grass Valley.
23
     123.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
24
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
25
     124.   Defendant City of Grass Valley has failed to establish policies, practices, or
26
     procedures that are constitutionally sufficient for the use of force in the process of
27
28                                              28
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 29 of 71


1    detaining and/or arresting persons with mental illness or disabilities and/or that

2    are substance impaired.

3    125.   Defendant City of Grass Valley has failed to adequately train its officers in

4    policies, practices and procedures that are constitutionally sufficient for the use of

5    force in the process of detaining and/or arresting persons with mental illness or

6    disabilities and/or that are substance impaired.

7    126.   Defendant City of Grass Valley has failed to adequately supervise its officers

8    in policies, practices and procedures that are constitutionally sufficient in detaining

9    and/or arresting persons with mental illness or disabilities and/or that are

10   substance impaired.

11   127.   Defendant City of Grass Valley has failed to enforce policies, practices and

12   procedures that are constitutionally sufficient in detaining and/or arresting persons

13   with mental illness or disabilities and/or that are substance impaired.

14   128.   The foregoing acts and omissions of Defendant City of Grass Valley were

15   done under the color of state law.

16   129.   The foregoing acts and omissions of Defendant City of Grass Valley have

17   caused the unreasonable or unnecessary use of force in other instances for at least a

18   year prior to the institution of this action, including the instances alleged in

19   paragraphs 87-88. Plaintiffs are informed and believe, and on that basis allege, that

20   these acts and omissions continue until the present time.

21   130.   It was known and/or obvious to Defendant City of Grass Valley that the

22   foregoing acts and omissions would be likely to cause serious violations of the

23   constitutional rights of persons with mental illness or disabilities and/or that are

24   substance impaired in the course of any detention or arrest by GVPD officers.

25   Accordingly, the described acts and omissions constitute a deliberate indifference to,

26   and a callous disregard for, the constitutional rights of such persons.

27   131.   As the direct result of these acts and omissions by Defendant City of Grass

28                                              29
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 30 of 71


1    Valley, Brian Hooper, Dennis Grube, and Conrad Ball formulated and carried out

2    the fatal Plan as alleged in paragraphs, 32-63 & 94 which did not use any

3    de-escalation techniques or employ any mental health expertise that might have

4    resolved the matter without unnecessary or excessive force. As the further result of

5    the foregoing acts and omissions by Defendant Nevada County, Defendants Alex

6    Gammelgard and Does 11-15 failed to supervise as alleged in paragraph 106.

7    Accordingly, the foregoing acts and omissions by Defendant City of Grass Valley

8    were a direct and proximate cause of the violation of the constitutional rights of

9    Plaintiff Estate of Gabriel Strickland.

10   132.   As the result of the foregoing wrongful conduct of Defendant City of Grass

11   Valley, Plaintiff Estate of Gabriel Strickland is entitled to recover general and

12   compensatory damages as allowed by law and according to proof, as set forth in the

13   Prayer, below.

14   133.   As a direct and proximate result of the foregoing conduct of Defendant City of

15   Grass Valley, Plaintiff Estate of Gabriel Strickland has been forced to file this

16   action under 42 U.S.C. §1983, and is entitled to recover its attorney's fees and costs

17   under 42 U.S.C. §1988.

18                                       SIXTH CLAIM

19                   Individual Liability for Death of Gabriel Strickland
               From Deliberate and Callous Disregard of Inmate Medical Needs
20                       (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

21          Defendants Joseph McCormack , Brent Weldemere, Richard Donofrio,
                                 and Does 6-10 & 16-20
22
     134.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants
23
     Joseph McCormack, Brent Weldemere, Richard Donofrio, and Does 6-10 & 16-20.
24
     135.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
25
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
26
     136.   Defendants Joseph McCormack, Brent Weldemere, Richard Donofrio, and
27
28                                              30
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 31 of 71


1    Does 6-10 & 16-20 were aware of Gabriel Strickland's mental health needs at the

2    time of his incarceration at the WBCF on December 26, 2019 as alleged in

3    paragraphs 27-31. However, Defendants Joseph McCormack, Brent Weldemere,

4    Richard Donofrio, and Does 6-10 & 16-20 deliberately and callously disregarded

5    Gabriel Strickland's mental health needs during his incarceration from December

6    26th to on or about December 28, 2019, thereby denying Gabriel Strickland his

7    constitutional right to timely and effective medical care under the Fourth, Eighth

8    and Fourteenth Amendments to the U.S. Constitution.

9    137.   Plaintiff Estate of Gabriel Strickland is informed and believes, and on that

10   basis alleges, that it was also known and/or obvious to Defendants Joseph

11   McCormack, Brent Weldemere, Richard Donofrio, and Does 6-10 & 16-20 that

12   unless timely and effective medical care was provided to Gabriel Strickland during

13   his incarceration from December 26th to on or about December 28, 2019, including a

14   proper mental examination, it would be impossible to prepare an accurate mental

15   health assessment for the Nevada County Probation Department, the Nevada

16   County District Attorney's Office, or the Nevada County Superior Court to use for

17   determining whether Gabriel Strickland should be released from custody.

18   138.   As the direct consequence of the foregoing depravation of Gabriel Strickland's

19   constitutional right to timely and effective medical care, an accurate assessment of

20   his mental health was not prepared and the Nevada County Probation Department,

21   the Nevada County District Attorney's Office, or the Nevada County Superior Court

22   were deprived of accurate and complete information to determine whether Gabriel

23   Strickland should have been released from custody.

24   139.   As the further direct consequence of the foregoing depravation of his

25   constitutional right to timely and effective medical care, Gabriel Strickland was

26   released from custody on or about December 28, 2019 without having had

27   appropriate medical treatment and in a mentally impaired state that included,

28                                             31
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 32 of 71


1    inter alia: (a) psychological delusions and/or suicidal ideations that made him very

2    likely to cause harm to himself and/or to others in the immediate to near future

3    (i.e., within hours to a few days of his release); and (b) the inability to understand

4    and/or respond to the commands of Defendants Taylor King, Brandon Tripp, Brian

5    Hooper, Dennis Grube, and Conrad Ball on January 1, 2020, to "drop the fucking

6    gun", thereby leading to the death of Gabriel Strickland as described in foregoing

7    paragraphs 32-63.

8    140.   The foregoing conduct of Defendants Joseph McCormack, Brent Weldemere,

9    Richard Donofrio, and Does 6-10 & 16-20 were acts and omissions under the color of

10   state law that were a direct and proximate cause of the violation of the

11   constitutional rights of Gabriel Strickland.

12   141.   As the result of the foregoing wrongful conduct of Defendants Joseph

13   McCormack, Brent Weldemere, Richard Donofrio, and Does 6-10 & 16-20, Plaintiff

14   Estate of Gabriel Strickland is entitled to recover general and compensatory

15   damages as allowed by law and according to proof, as set forth in the Prayer, below.

16   142.   The foregoing acts and omissions of Defendants Joseph McCormack, Brent

17   Weldemere, Richard Donofrio, and Does 6-10 & 16-20 were committed with malice

18   that was despicable and done with callous disregard for Gabriel Strickland. As a

19   result, punitive damages should be awarded against Defendants Joseph

20   McCormack, Brent Weldemere, Richard Donofrio, and Does 6-10 & 16-20.

21   143.   As a direct and proximate result of the foregoing conduct of Defendants

22   Joseph McCormack, Brent Weldemere, Richard Donofrio, and Does 6-10 & 16-20,

23   Plaintiff Estate of Gabriel Strickland has been forced to file this action under 42

24   U.S.C. § 1983, and is entitled to recover its attorney's fees and costs under 42

25   U.S.C. § 1988.

26
27
28                                              32
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 33 of 71


1                                      SEVENTH CLAIM

2              Municipal Liability for Policy, Custom, or Practice of Deliberate
                      and Callous Disregard of Inmate Medical Needs
3                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

4                                  Defendant Nevada County

5    144.   As a Plaintiff Estate of Gabriel Strickland asserts this Claim against

6    Defendant Nevada County.

7    145.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

8    incorporated herein, to the extent relevant, as if fully set forth in this Claim.

9    146.   Defendant Nevada County has failed to establish policies, practices and

10   procedures to meet its constitutional requirement to provide adequate and timely

11   medical and mental health care, including mental health examinations (“Medical

12   PPPs”), to persons in its custody at WBCF.

13   147.   Defendant Nevada County has failed to adequately train its personnel

14   regarding the timely and effective provision of medical and mental health care,

15   including mental health examinations, for inmates at the WBCF.

16   148.   Defendant Nevada County has failed to adequately monitor and/or enforce

17   whatever Medical PPPs it has regarding the provision of medical and mental health

18   care, including mental health examinations, for inmates at the WBCF.

19   149.    Defendant Nevada County has failed to adequately supervise its personnel

20   to ensure the timely provision of medical care for inmates a the WBCF.

21   150.   The foregoing failure of Defendant Nevada County caused the deliberate and

22   callous indifference to the medical needs of inmates with mental illness or disability

23   and/or substance impairment as described in paragraphs 27-31 and the other

24   instances alleged in paragraph 74-75. Plaintiffs are informed and believe, and on

25   that basis allege, that these acts and omissions continue until the present time.

26   151.   Plaintiff Estate of Gabriel Strickland alleges that the foregoing acts and

27   omissions denied Gabriel Strickland timely and effective mental health evaluation

28                                              33
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 34 of 71


1    and care during his incarceration from December 26th to on or about December 28,

2    2019, and that as the direct consequence of this failure, an accurate assessment of

3    Gabriel Strickland’s mental health was not provided to the Nevada County

4    Probation Department, the Nevada County District Attorney's Office, or the Nevada

5    County Superior Court to determine whether Gabriel Strickland should be released

6    from custody.

7    152.   As the further direct consequence of the foregoing depravation of his

8    constitutional right to timely and effective medical care, Gabriel Strickland was

9    released from custody on or about December 28, 2019 without having had

10   appropriate medical treatment and in a mentally impaired state that included,

11   inter alia: (a) psychological delusions and/or suicidal ideations that made him very

12   likely to cause harm to himself and/or to others in the immediate to near future

13   (i.e., within hours to a few days of his release); and (b) the inability to understand

14   and/or respond to the commands of Defendants Taylor King, Brandon Tripp, Brian

15   Hooper, Dennis Grube, and Conrad Ball on January 1, 2020, to "drop the fucking

16   gun", thereby leading to the death of Gabriel Strickland as described in foregoing

17   paragraphs 32-63.

18   153.   The foregoing acts and omissions of Defendant Nevada County were done

19   under the color of state law and were a direct and proximate cause of the violation

20   of the constitutional rights of Gabriel Strickland.

21   154.   As the result of the foregoing wrongful conduct of Defendant Nevada County,

22   Plaintiff Estate of Gabriel Strickland is entitled to recover general and

23   compensatory damages as allowed by law and according to proof, as set forth in the

24   Prayer, below.

25   155.   As a direct and proximate result of the foregoing conduct of Defendant

26   Nevada County, Plaintiff Estate of Gabriel Strickland has been forced to file this

27   action under 42 U.S.C. § 1983, and is entitled to recover its attorney's fees and costs

28                                              34
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 35 of 71


1    under 42 U.S.C. § 1988.

2                                       EIGHTH CLAIM

3                Entity Liability for Policy, Custom, or Practice of Deliberate
                       and Callous Disregard of Inmate Medical Needs
4                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

5                                     Defendant Wellpath

6    156.   As a Plaintiff Estate of Gabriel Strickland asserts this Claim against

7    Defendant Wellpath.

8    157.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

9    incorporated herein, to the extent relevant, as if fully set forth in this Claim.

10   158.   Defendant Wellpath, as the contract provider of medical and mental health

11   services for Nevada County’s WBCF, has the same constitutional duty to provide

12   medical and mental health care for inmates as Nevada County. Defendant

13   Wellpath failed to establish policies, practices and procedures to provide adequate

14   and timely medical and mental health care, including mental health examinations

15   to persons in its custody at WBCF.

16   159.   Defendant Wellpath failed to adequately train its personnel regarding the

17   timely and effective provision of medical and mental health care, including mental

18   health examinations, for inmates at the WBCF.

19   160.   Defendant Wellpath failed to adequately monitor and/or enforce whatever

20   policies, practices, or procedures it has regarding the provision of medical and

21   mental health care, including mental health examinations, for inmates at the

22   WBCF.

23   161.    Defendant Wellpath failed to adequately supervise its personnel to ensure

24   the timely provision of medical care for inmates a the WBCF.

25   162.   The foregoing failures of Defendant Wellpath caused the deliberate and

26   callous indifference to the medical needs of inmates with mental illness or disability

27   and/or substance impairment as described in paragraphs 27-31 and the other

28                                              35
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 36 of 71


1    instances alleged in paragraph 74-75. Plaintiffs are informed and believe, and on

2    that basis allege, that these acts and omissions continue until the present time.

3    163.   Plaintiff Estate of Gabriel Strickland alleges that the foregoing acts and

4    omissions of Wellpath denied Gabriel Strickland timely and effective mental health

5    evaluation and care during his incarceration from December 26th to on or about

6    December 28, 2019, and that as the direct consequence of this failure, an accurate

7    assessment of Gabriel Strickland’s mental health was not provided to the Nevada

8    County Probation Department, the Nevada County District Attorney's Office, or the

9    Nevada County Superior Court to determine whether Gabriel Strickland should be

10   released from custody.

11   164.   As the further direct consequence of the foregoing depravation of his

12   constitutional right to timely and effective medical care by Wellpath, Gabriel

13   Strickland was released from custody on or about December 28, 2019 without

14   having had appropriate medical treatment and in a mentally impaired state that

15   included, inter alia: (a) psychological delusions and/or suicidal ideations that made

16   him very likely to cause harm to himself and/or to others in the immediate to near

17   future (i.e., within hours to a few days of his release); and (b) the inability to

18   understand and/or respond to the commands of Defendants Taylor King, Brandon

19   Tripp, Brian Hooper, Dennis Grube, and Conrad Ball on January 1, 2020, to "drop

20   the fucking gun", thereby leading to the death of Gabriel Strickland as described in

21   foregoing paragraphs 32-63.

22   165.   The foregoing acts and omissions of Defendant Wellpath were done under the

23   color of state law and were a direct and proximate cause of the violation of the

24   constitutional rights of Gabriel Strickland.

25   166.   As the result of the foregoing wrongful conduct of Defendant Nevada County,

26   Plaintiff Estate of Gabriel Strickland is entitled to recover general and

27   compensatory damages as allowed by law and according to proof, as set forth in the

28                                              36
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 37 of 71


1    Prayer, below.

2    167.   The foregoing acts and omissions of Defendant Wellpath were committed

3    with malice that was despicable and done with callous disregard for Gabriel

4    Strickland. As a result, punitive damages should be awarded against Defendant

5    Wellpath.

6    168.   As a direct and proximate result of the foregoing conduct of Defendant

7    Wellpath, Plaintiff Estate of Gabriel Strickland has been forced to file this action

8    under 42 U.S.C. § 1983, and is entitled to recover its attorney's fees and costs under

9    42 U.S.C. § 1988.

10
11                                       NINTH CLAIM

12                    Unwarranted Interference with Familial Association
                         (U.S. Const., Amend. XIV; 42 U.S.C. § 1983)
13
                   Defendants Taylor King, Brandon Tripp, Brian Hooper,
14                            Dennis Grube, and Conrad Ball

15   169.   Plaintiffs N.S. and Shawna Alexander assert this Claim against Defendants

16   Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and Conrad Ball.

17   170.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

18   incorporated herein, to the extent relevant, as if fully set forth in this Claim.

19   171.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and

20   Conrad Ball committed acts and omissions under the color of state law as alleged in

21   paragraphs 32-63 that constituted unreasonable and unnecessary force against

22   Gabriel Strickland and were the direct and proximate cause of the interference with

23   the constitutional right to familial relationship between Gabriel Strickland and

24   Plaintiffs N.S., and Shawna Alexander under the Fourteenth Amendment to the

25   U.S. Constitution.

26   172.   As the result of the foregoing wrongful conduct of Defendants Taylor King,

27   Brandon Tripp, Brian Hooper, Dennis Grube, and Conrad Ball, Plaintiffs N.S. and

28                                              37
             Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 38 of 71


1    Shawna Alexander are entitled to recover general and compensatory damages as

2    allowed by law and according to proof, as set forth in the Prayer, below.

3    173.    The foregoing acts and omissions of Defendants Taylor King, Brandon Tripp,

4    Brian Hooper, Dennis Grube, and Conrad Ball were committed with malice that

5    was despicable and done with callous disregard for Gabriel Strickland. As a result,

6    punitive damages should be awarded against Defendants Taylor King, Brandon

7    Tripp, Brian Hooper, Dennis Grube, and Conrad Ball.

8    174.    As a direct and proximate result of the foregoing conduct of Defendant Taylor

9    King, Brandon Tripp, Brian Hooper, Dennis Grube, and Conrad Ball, Plaintiffs

10   N.S., and Shawna Alexander have been forced to file this action under 42 U.S.C. §

11   1983, and are entitled to recover their attorney's fees and costs under 42 U.S.C. §

12   1988.

13
14                                       TENTH CLAIM

15          Unreasonable and Excessive Force Causing Loss of Familial Association
                         (U.S. Const., Amend. XIV; 42 U.S.C. § 1983)
16
                            Defendants Shannan Moon and Does 1-5
17
     175.    Plaintiffs N.S., and SHAWNA ALEXANDER assert this Claim against
18
     Defendants Nevada County, NCSO, Shannan Moon, and Does 1-5.
19
     176.    The allegations of the preceding paragraphs 1 to 91 are re-alleged and
20
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
21
     177.    Defendants Shannan Moon and Does 1-5 committed under the color of state
22
     law acts as alleged in paragraphs 35 as supervisors and members of the chain of
23
     command at the time of the incident, including without limitation, the failure to: (a)
24
     make any appropriate operational or tactical changes to the Plan to minimize the
25
     use of force; (b) order any de-escalation measures that might have prevented the
26
     wrongful use of force (e.g., such as obtain the assistance of a trained mental health
27
28                                              38
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 39 of 71


1    provider or negotiator); (c) enforce applicable UOF PPPs (such as those described in

2    paragraphs 64-76) to minimize the use of force; or (d) actively supervise the

3    execution of the Plan to make sure it was effectuated properly. These failures

4    allowed the unreasonable and unnecessary use of force against Gabriel Strickland

5    and were a direct and proximate cause of the violation of his right to life under the

6    Fourth and Fourteenth Amendments to the U.S. Constitution.

7    178.    As the result of the foregoing wrongful conduct of Defendants Shannan Moon

8    and Does 1-5, Plaintiffs N.S., and Shawna Alexander are entitled to recover general

9    and compensatory damages as allowed by law and according to proof, as set forth in

10   the Prayer, below.

11   179.    The foregoing acts and omissions of Defendants Shannan Moon and Does 1-5

12   were committed with malice that was despicable and done with callous disregard

13   for Gabriel Strickland. As a result, punitive damages should be awarded against

14   Defendants Shannan Moon and Does 1-5.

15   180.    As a direct and proximate result of the foregoing conduct of Defendant

16   Shannan Moon and Does 1-5, Plaintiffs N.S., and Shawna Alexander have been

17   forced to file this action under 42 U.S.C. §1983, and are entitled to recover their

18   attorney's fees and costs under 42 U.S.C. §1988.

19
                                      ELEVENTH CLAIM
20
            Unreasonable and Excessive Force Causing Loss of Familial Association
21                       (U.S. Const., Amend. XIV; 42 U.S.C. § 1983)

22                        Defendants Alex Gamelgard and Does 11-15

23   181.    Plaintiffs N.S. and Shawna Alexander assert this Claim against Defendants

24   Alex Gamelgard and Does 6-10.

25   182.    The allegations of the preceding paragraphs 1 to 91 are re-alleged and

26   incorporated herein, to the extent relevant, as if fully set forth in this Claim.

27   183.    Defendant Alex Gamelgard and Does 11-15 committed under the color of

28                                              39
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 40 of 71


1    state law acts as alleged in paragraphs 35 that by their failure, as supervisors and

2    members of the chain of command at the time of the incident, including without

3    limitation, the failure to: (a) make any appropriate operational or tactical changes

4    to the Plan to minimize the use of force; (b) order any de-escalation measures that

5    might have prevented the wrongful use of force (e.g., such as obtain the assistance

6    of a trained mental health provider or negotiator); (c) enforce applicable UOF PPPs

7    (such as those described in paragraphs 79-89) designed to minimize the use of force;

8    or (d) actively supervise the execution of the Plan to make sure it was effectuated

9    properly. These failures allowed the unreasonable and unnecessary use of force

10   against Gabriel Strickland and were a direct and proximate cause of the violation of

11   his right to life under the Fourth and Fourteenth Amendments to the U.S.

12   Constitution.

13   184.   As the result of the foregoing wrongful conduct of Defendants Alex

14   Gamelgard and Does 11-15, Plaintiffs N.S. and Shawna Alexander are entitled to

15   recover general and compensatory damages as allowed by law and according to

16   proof, as set forth in the Prayer, below.

17   185.   The foregoing acts and omissions of Defendants Alex Gamelgard and Does

18   11-15 were committed with malice that was despicable and done with callous

19   disregard for Gabriel Strickland. As a result, punitive damages should be awarded

20   against Defendants Alex Gamelgard and Does 11-15.

21   186.   As a direct and proximate result of the foregoing conduct of Defendant Alex

22   Gamelgard and Does 6-10, Plaintiffs N.S. and Shawna Alexander have been forced

23   to file this action under 42 U.S.C. §1983, and are entitled to recover their attorney's

24   fees and costs under 42 U.S.C. §1988.

25
26
27
28                                               40
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 41 of 71


1
                                        TWELFTH CLAIM
2
                      Municipal Liability for Policy, Custom, or Practice
3                       Causing Unreasonable and Excessive Force
                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
4
                                     Defendant Nevada County
5
     187.   Plaintiffs N.S. and Shawna Alexander assert this Claim against Defendant
6
     Nevada County.
7
     188.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
8
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
9
     189.   Defendant Nevada County has failed to establish policies, practices, or
10
     procedures that are constitutionally sufficient for the use of force in the process of
11
     detaining and/or arresting persons with mental illness or disabilities and/or that
12
     are substance impaired.
13
     190.   Defendant Nevada County has failed to adequately train its deputies in
14
     policies, practices and procedures that are constitutionally sufficient for the use of
15
     force in the process of detaining and/or arresting persons with mental illness or
16
     disabilities and/or that are substance impaired.
17
     191.   Defendant Nevada County has failed to adequately supervise its deputies in
18
     policies, practices and procedures that are constitutionally sufficient in detaining
19
     and/or arresting persons with mental illness or disabilities and/or that are
20
     substance impaired.
21
     192.   Defendant Nevada County has failed to adequately enforce policies, practices
22
     and procedures that are constitutionally sufficient in detaining and/or arresting
23
     persons with mental illness or disabilities and/or that are substance impaired.
24
     193.   The foregoing acts and omissions of Defendant Nevada County were done
25
     under the color of state law.
26
     194.   The foregoing acts and omissions of Defendant Nevada County have caused
27
28                                              41
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 42 of 71


1    the unreasonable or unnecessary use of force in other instances for at least a year

2    prior to the institution of this action, including the instances alleged in paragraphs

3    74-75. Plaintiffs are informed and believe, and on that basis allege, that these acts

4    and omissions continue until the present time.

5    195.   It was known and/or obvious to Defendant Nevada County that the foregoing

6    acts and omissions would be likely to cause serious violations of the constitutional

7    rights of persons with mental disabilities and/or that are substance impaired in the

8    course of any detention or arrest by NCSO deputies.

9    196.   As the direct result of these acts and omissions by Defendant Nevada County,

10   Taylor King and Brandon Tripp formulated and carried out the fatal Plan as alleged

11   in paragraphs 32-63 & 94 which did not use any de-escalation techniques or employ

12   any mental health expertise that might have resolved the matter without

13   unnecessary or excessive force. As the further result of the foregoing acts and

14   omissions by Defendant Nevada County, Defendants Shannan Moon and Does 1-5

15   failed to supervise as alleged in paragraph 100. Accordingly, the foregoing acts and

16   omissions by Defendant Nevada County were a direct and proximate cause of the

17   violation of the constitutional rights of Plaintiff Estate of Gabriel Strickland.

18   197.   As the result of the foregoing wrongful conduct of Defendant Nevada County,

19   Plaintiffs N.S. and Shawna Alexander are entitled to recover general and

20   compensatory damages as allowed by law and according to proof, as set forth in the

21   Prayer, below.

22   198.   As a direct and proximate result of the foregoing conduct of Defendant

23   Nevada County, Plaintiffs N.S. and Shawna Alexander have been forced to file this

24   action under 42 U.S.C. § 1983, and are entitled to recover their attorney's fees and

25   costs under 42 U.S.C. § 1988.

26
27
28                                              42
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 43 of 71


1                                    THIRTEENTH CLAIM

2                 Municipal Liability for Policy, Custom, or Practice Causing
                             Unreasonable and Excessive Force
3                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

4                               Defendant City of Grass Valley

5    199.   Plaintiffs N.S. and Shawna Alexander assert this Claim against Defendant

6    City of Grass Valley.

7    200.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

8    incorporated herein, to the extent relevant, as if fully set forth in this Claim.

9    201.   Defendant City of Grass Valley has failed to establish policies, practices, or

10   procedures that are constitutionally sufficient for the use of force in the process of

11   detaining and/or arresting persons with mental illness or disabilities and/or that

12   are substance impaired.

13   202.   Defendant City of Grass Valley has failed to adequately train its officers in

14   policies, practices and procedures that are constitutionally sufficient for the use of

15   force in the process of detaining and/or arresting persons with mental illness or

16   disabilities and/or that are substance impaired.

17   203.   Defendant City of Grass Valley has failed to adequately supervise its officers

18   in policies, practices and procedures that are constitutionally sufficient in detaining

19   and/or arresting persons with mental illness or disabilities and/or that are

20   substance impaired.

21   204.   Defendant City of Grass Valley has failed to enforce policies, practices and

22   procedures that are constitutionally sufficient in detaining and/or arresting persons

23   with mental illness or disabilities and/or that are substance impaired.

24   205.   The foregoing acts and omissions of Defendant City of Grass Valley were

25   done under the color of state law.

26   206.   The foregoing acts and omissions of Defendant City of Grass Valley have

27   caused the unreasonable or unnecessary use of force in other instances for at least a

28                                              43
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 44 of 71


1    year prior to the institution of this action, including the instances alleged in

2    paragraphs 87-88. Plaintiffs are informed and believe, and on that basis allege, that

3    these acts and omissions continue until the present time.

4    207.   It was known and/or obvious to Defendant City of Grass Valley that the

5    foregoing acts and omissions would be likely to cause serious violations of the

6    constitutional rights of persons with mental illness or disabilities and/or that are

7    substance impaired in the course of any detention or arrest by GVPD officers.

8    208.   As the direct result of these acts and omissions by Defendant City of Grass

9    Valley, Brian Hooper, Dennis Grube, and Conrad Ball formulated and carried out

10   the fatal Plan as alleged in paragraph 32-63 & 94 which did not use any

11   de-escalation techniques or employ any mental health expertise that might have

12   resolved the matter without unnecessary or excessive force. As the further result of

13   the foregoing acts and omissions by Defendant Nevada County, Defendants Alex

14   Gammelgard and Does 11-15 failed to supervise as alleged in paragraph 106.

15   Accordingly, the foregoing acts and omissions by Defendant City of Grass Valley

16   were a direct and proximate cause of the violation of the constitutional rights of

17   Plaintiff Estate of Gabriel Strickland.

18   209.   As the result of the foregoing wrongful conduct of Defendant City of Grass

19   Valley, Plaintiffs N.S. and Shawna Alexander are entitled to recover general and

20   compensatory damages as allowed by law and according to proof, as set forth in the

21   Prayer, below.

22   210.   As a direct and proximate result of the foregoing conduct of Defendant City of

23   Grass Valley, Plaintiffs N.S. and Shawna Alexander have been forced to file this

24   action under 42 U.S.C. §1983, and are entitled to recover their attorney's fees and

25   costs under 42 U.S.C. §1988.

26
27
28                                              44
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 45 of 71


1                                   FOURTEENTH CLAIM

2                    Individual Liability for Death of Gabriel Strickland
               From Deliberate and Callous Disregard of Inmate Medical Needs
3                        (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

4            Defendants Joseph McCormack, Brent Weldemere, Richard Donofrio,
                                 and Does 6-10 & 16-20
5
     211.   Plaintiffs N.S. and Shawna Alexander assert this Claim against Defendants
6
     NCSO Officer Joseph McCormack and Does 6-10 and Wellpath
7
     employees/contractors Brent Weldemere, Richard Donofrio, and Does 16-20.
8
     212.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
9
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
10
     213.   Defendants Joseph McCormack, Brent Weldemere, Richard Donofrio, and
11
     Does 6-10 & 16-20 were aware of Gabriel Strickland's mental health needs at the
12
     time of his incarceration at the WBCF on December 26, 2019 as alleged in
13
     paragraphs 27-31. However, Defendants Joseph McCormack, Brent Weldemere,
14
     Richard Donofrio, and Does 6-10 & 16-20 deliberately and callously disregarded
15
     Gabriel Strickland's mental health needs during his incarceration from December
16
     26th to on or about December 28, 2019, thereby denying Gabriel Strickland his
17
     constitutional right to timely and effective medical care under the Fourth, Eighth
18
     and Fourteenth Amendments to the U.S. Constitution.
19
     214.   Plaintiffs N.S. and Shawna Alexander are informed and believes, and on that
20
     basis allege, is informed and believes, and on that basis alleges, that it was also
21
     known and/or obvious to Defendants Joseph McCormack, Brent Weldemere,
22
     Richard Donofrio, and Does 6-10 & 16-20 that unless timely and effective medical
23
     care was provided to Gabriel Strickland during his incarceration from December
24
     26th to on or about December 28, 2019, including a proper mental examination, it
25
     would be impossible to prepare an accurate mental health assessment for the
26
     Nevada County Probation Department, the Nevada County District Attorney's
27
28                                              45
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 46 of 71


1    Office, or the Nevada County Superior Court to use for determining whether

2    Gabriel Strickland should be released from custody.

3    215.     As the direct consequence of the foregoing depravation of Gabriel Strickland's

4    constitutional right to timely and effective medical care, an accurate assessment of

5    his mental health was not prepared and that the Nevada County Probation

6    Department, the Nevada County District Attorney's Office, or the Nevada County

7    Superior Court were deprived of accurate and complete information to determine

8    whether Gabriel Strickland should be released from custody.

9    216.     As the further direct consequence of the foregoing depravation of his

10   constitutional right to timely and effective medical, Gabriel Strickland was released

11   from custody on or about December 28, 2019 without having had appropriate

12   medical treatment and in a mentally impaired state that included, inter alia: (a)

13   psychological delusions and/or suicidal ideations that made him very likely to cause

14   harm to himself and/or to others in the immediate to near future (i.e., within hours

15   to a few days of his release); and (b) the inability to understand and/or respond to

16   the commands of Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis

17   Grube, and Conrad Ball on January 1, 2020, to "drop the fucking gun", thereby

18   leading to the death of Gabriel Strickland as described in foregoing paragraphs

19   32-63.

20   217.     The foregoing conduct of Defendants Joseph McCormack, Brent Weldemere,

21   Richard Donofrio, and Does 6-10 & 16-20 were acts and omissions under the color of

22   state law that were a direct and proximate cause of the violation of the

23   constitutional rights of Gabriel Strickland.

24   218.     As the result of the foregoing wrongful conduct of Defendants Joseph

25   McCormack, Brent Weldemere, Richard Donofrio, and Does 6-10 & 16-20, Plaintiffs

26   N.S. and Shawna Alexander are entitled to recover general and compensatory

27   damages as allowed by law and according to proof, as set forth in the Prayer, below.

28                                              46
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 47 of 71


1    219.   The foregoing acts and omissions of Defendants Joseph McCormack, Brent

2    Weldemere, Richard Donofrio, and Does 6-10 & 16-20 were committed with malice

3    that was despicable and done with callous disregard for Gabriel Strickland. As a

4    result, punitive damages should be awarded against Defendants Joseph

5    McCormack, Brent Weldemere, Richard Donofrio, and Does 6-10 & 16-20.

6    220.   As a direct and proximate result of the foregoing conduct of Defendants

7    Joseph McCormack, Brent Weldemere, Richard Donofrio, and Does 6-10 & 16-20,

8    Plaintiffs N.S. and Shawna Alexander have been forced to file this action under 42

9    U.S.C. § 1983, and are entitled to recover their attorney's fees and costs under 42

10   U.S.C. § 1988.

11
12                                    FIFTEENTH CLAIM

13             Municipal Liability for Policy, Custom, or Practice of Deliberate
                      and Callous Disregard of Inmate Medical Needs
14                       (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

15                                 Defendant Nevada County

16   221.   Plaintiffs N.S. and Shawna Alexander assert this Claim against Defendant

17   Nevada County.

18   222.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

19   incorporated herein, to the extent relevant, as if fully set forth in this Claim.

20   223.   Defendant Nevada County has failed to establish policies, practices and

21   procedures to meet its constitutional requirement to provide adequate and timely

22   medical and mental health care, including mental health examinations (“Medical

23   PPPs”), to persons in its custody at WBCF.

24   224.   Defendant Nevada County has failed to adequately train its personnel

25   regarding the timely and effective provision of medical and mental health care,

26   including mental health examinations, for inmates at the WBCF.

27   225.   Defendant Nevada County has failed to adequately monitor and/or enforce

28                                              47
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 48 of 71


1    whatever Medical PPPs it has regarding the provision of medical and mental health

2    care, including mental health examinations, for inmates at the WBCF.

3    226.   Defendant Nevada County has failed to adequately supervise its personnel to

4    ensure the timely provision of medical care for inmates a the WBCF.

5    227.   The foregoing acts and omissions of Defendants Nevada County and

6    Wellpath were done under the color of state law.

7    228.   The foregoing failures of Defendant Nevada County caused the deliberate

8    and callous indifference to the medical needs of inmates with mental illness or

9    disability and/or substance impairment as described in paragraphs 27-31 and the

10   other instances alleged in paragraph 74-75. Plaintiffs are informed and believe, and

11   on that basis allege, that these acts and omissions continue until the present time.

12   229.   Plaintiffs N.S. and Shawna Alexander allege that the foregoing acts and

13   omissions denied Gabriel Strickland timely and effective mental health evaluation

14   and care during his incarceration from December 26th to on or about December 28,

15   2019, and that as the direct consequence thereof, an accurate assessment of Gabriel

16   Strickland’s mental health was not provided to the Nevada County Probation

17   Department, the Nevada County District Attorney's Office, or the Nevada County

18   Superior Court to determine whether Gabriel Strickland should be released from

19   custody.

20   230.   As the further direct consequence of the foregoing depravation of his

21   constitutional right to timely and effective medical care, Gabriel Strickland was

22   released from custody on or about December 28, 2019 without having had

23   appropriate medical treatment and in a mentally impaired state that included,

24   inter alia: (a) psychological delusions and/or suicidal ideations that made him very

25   likely to cause harm to himself and/or to others in the immediate to near future

26   (i.e., within hours to a few days of his release); and (b) the inability to understand

27   and/or respond to the commands of Defendants Taylor King, Brandon Tripp, Brian

28                                              48
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 49 of 71


1    Hooper, Dennis Grube, and Conrad Ball on January 1, 2020, to "drop the fucking

2    gun", thereby leading to the death of Gabriel Strickland as described in foregoing

3    paragraphs 32-63.

4    231.   The foregoing acts and omissions of Defendant Nevada County were done

5    under the color of state law and were a direct and proximate cause of the violation

6    of the constitutional rights of Gabriel Strickland.

7    232.   As the result of the foregoing wrongful conduct of Defendant Nevada County,

8    Plaintiffs N.S. and Shawna Alexander are entitled to recover general and

9    compensatory damages as allowed by law and according to proof, as set forth in the

10   Prayer, below.

11   233.   As a direct and proximate result of the foregoing conduct of Defendant

12   Nevada County, Plaintiffs N.S. and Shawna Alexander have been forced to file this

13   action under 42 U.S.C. § 1983, and are entitled to recover their attorney's fees and

14   costs under 42 U.S.C. § 1988.

15                                    SIXTEENTH CLAIM

16           Private Entity Liability for Policy, Custom, or Practice of Deliberate
                      and Callous Disregard of Inmate Medical Needs
17                       (U.S. Const., Amend. IV; 42 U.S.C. § 1983)

18                                    Defendant Wellpath

19   234.   Plaintiffs N.S. and Shawna Alexander assert this Claim against Defendant

20   Wellpath.

21   235.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

22   incorporated herein, to the extent relevant, as if fully set forth in this Claim.

23   236.   Defendant Wellpath, as the contract provider of medical and mental health

24   services for Nevada County’s WBCF, has the same constitutional duty to provide

25   medical and mental health care for inmates as Nevada County. Defendant

26   Wellpath failed to establish policies, practices and procedures to provide adequate

27   and timely medical and mental health care, including mental health examinations

28                                              49
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 50 of 71


1    to persons in its custody at WBCF.

2    237.   Defendant Wellpath failed to adequately train its personnel regarding the

3    timely and effective provision of medical and mental health care, including mental

4    health examinations, for inmates at the WBCF.

5    238.   Defendant Wellpath failed to adequately monitor and/or enforce whatever

6    policies, practices, or procedures it has regarding the provision of medical and

7    mental health care, including mental health examinations, for inmates at the

8    WBCF.

9    239.    Defendant Wellpath failed to adequately supervise its personnel to ensure

10   the timely provision of medical care for inmates a the WBCF.

11   240.   The foregoing failures of Defendant Wellpath caused the deliberate and

12   callous indifference to the medical needs of inmates with mental illness or disability

13   and/or substance impairment as described in paragraphs 27-31 and the other

14   instances alleged in paragraph 74-75. Plaintiffs are informed and believe, and on

15   that basis allege, that these acts and omissions continue until the present time.

16   241.   Plaintiffs N.S. and Shawna Alexander allege that the foregoing acts and

17   omissions of Wellpath denied Gabriel Strickland timely and effective mental health

18   evaluation and care during his incarceration from December 26th to on or about

19   December 28, 2019, and that as the direct consequence of this failure, an accurate

20   assessment of Gabriel Strickland’s mental health was not provided to the Nevada

21   County Probation Department, the Nevada County District Attorney's Office, or the

22   Nevada County Superior Court to determine whether Gabriel Strickland should be

23   released from custody.

24   242.   As the further direct consequence of the foregoing depravation of his

25   constitutional right to timely and effective medical care by Wellpath, Gabriel

26   Strickland was released from custody on or about December 28, 2019 without

27   having had appropriate medical treatment and in a mentally impaired state that

28                                             50
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 51 of 71


1    included, inter alia: (a) psychological delusions and/or suicidal ideations that made

2    him very likely to cause harm to himself and/or to others in the immediate to near

3    future (i.e., within hours to a few days of his release); and (b) the inability to

4    understand and/or respond to the commands of Defendants Taylor King, Brandon

5    Tripp, Brian Hooper, Dennis Grube, and Conrad Ball on January 1, 2020, to "drop

6    the fucking gun", thereby leading to the death of Gabriel Strickland as described in

7    foregoing paragraphs 32-63.

8    243.   The foregoing acts and omissions of Defendant Wellpath were done under the

9    color of state law and were a direct and proximate cause of the violation of the

10   constitutional rights of Gabriel Strickland.

11   244.   As the result of the foregoing wrongful conduct of Defendant Nevada County,

12   Plaintiffs N.S. and Shawna Alexander are entitled to recover general and

13   compensatory damages as allowed by law and according to proof, as set forth in the

14   Prayer, below.

15   245.   The foregoing acts and omissions of Defendant Wellpath were committed

16   with malice that was despicable and done with callous disregard for Gabriel

17   Strickland. As a result, punitive damages should be awarded against Defendant

18   Wellpath.

19   246.   As a direct and proximate result of the foregoing conduct of Defendant

20   Wellpath, Plaintiffs N.S. and Shawna Alexander have been forced to file this action

21   under 42 U.S.C. § 1983, and are entitled to recover their attorney's fees and costs

22   under 42 U.S.C. § 1988.

23
24
25
26
27
28                                              51
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 52 of 71


1                                   SEVENTEENTH CLAIM

2                                      Rehabilitation Act
                                    (29 U.S.C. § 701, et seq.)
3
                     Defendants Nevada County and City of Grass Valley
4
     247.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants
5
     Nevada County and City of Grass Valley.
6
     248.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
7
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
8
     249.   Defendants Nevada County and City of Grass Valley each qualify as a "public
9
     entity" within the meaning of 42 U.S.C. § 12131(1)(A) and 28 C.F.R. § 35.104.
10
     250.   Plaintiff Estate of Gabriel Strickland is informed and believes, and on that
11
     basis alleges, that Defendants Nevada County and City of Grass Valley receive
12
     federal financial assistance, including assistance within the meaning of 29 U.S.C. §
13
     794(a).
14
     251.   Gabriel Strickland, at all times material herein, was regarded as having a
15
     mental impairment that substantially limited one or more major life activities, or
16
     was perceived to have a mental impairment, including as alleged in paragraphs 27-
17
     31, and thus, was a person with a "disability" qualifying under the Rehabilitation
18
     Act, including 29 U.S.C. § 705(9)(B) and/or § 705(20)(A).
19
     252.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and
20
     Conrad Ball, acting or purporting to act in the performance of their official duties as
21
     law enforcement officers, had the time and opportunity to assess the situation and
22
     employ accommodations (including without limitation, de-escalation or other
23
     specialized help), but they failed to provide any such reasonable accommodation for
24
     Gabriel Strickland's mental disabilities, and instead as alleged in paragraphs 32-63,
25
     they employed unreasonable and excessive force against Gabriel Strickland, and/or
26
     failed to intercede in, was an integral participant to, or aided and abetted the use of
27
28                                              52
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 53 of 71


1    unreasonable and excessive force, because of Gabriel Strickland's apparent or

2    perceived disabilities. These failures were in violation of the rights of Gabriel

3    Strickland as protected by the Rehabilitation Act, 29 U.S.C. § 794, et seq..

4    253.   Defendants Shannan Moon, Does 1-5, Alex Gammelgard and Does 6-10, as

5    supervisors and members of the chain of command at the time of the incident, failed

6    to provide any reasonable accommodation for Gabriel Strickland's disabilities as

7    alleged in paragraph 35, including without limitation, their failure to: (a) make any

8    appropriate operational or tactical changes to the Plan to minimize the use of force;

9    (b) order any de-escalation measures that might have prevented the wrongful use of

10   force (e.g., such as obtain the assistance of a trained mental health provider or

11   negotiator); (c) enforce applicable UOF PPPs (such as those described in paragraphs

12   64-76) to minimize the use of force; or (d) actively supervise the execution of the

13   Plan to make sure it was effectuated properly. These failures were in violation of

14   the rights of Gabriel Strickland as protected by the Rehabilitation Act, 29 U.S.C. §

15   794, et seq..

16   254.   Defendants Nevada County and City of Grass Valley, acting or purporting to

17   act under color of state law, failed in their duties regarding policies, practices, and

18   procedures for the use of force in detaining and/or arresting persons with mental

19   illness or disabilities as alleged in paragraphs 111-115 and 123-127, respectively,

20   which constituted a municipal failure to reasonably to accommodate Gabriel

21   Strickland's disabilities. These failures were in violation of the rights of Gabriel

22   Strickland as protected by the Rehabilitation Act, 29 U.S.C. § 794, et seq..

23   255.   Gabriel Strickland's injuries were a direct and proximate cause of the

24   foregoing acts and omissions of Defendants Nevada County and City of Grass Valley

25   and their respective law enforcement personnel, thereby entitling Plaintiff Estate of

26   Gabriel Strickland to recover general and compensatory damages as allowed by law

27   and according to proof, as set forth in the Prayer, below.

28                                              53
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 54 of 71


1    256.   Pursuant to 42 U.S.C. 1988 and § 12205, the prevailing party may be

2    awarded attorney’s fees in the discretion of the court.

3
4                                    EIGHTEENTH CLAIM

5                                Americans with Disabilities Act
                                  (42 U.S.C. § 12101, et seq.)
6
                     Defendants Nevada County and City of Grass Valley
7
     257.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants
8
     Nevada County and City of Grass Valley.
9
     258.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
10
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
11
     259.   Defendants Nevada County and the City of Grass Valley each qualify as a
12
     "public entity" within the meaning of 42 U.S.C. § 12131(1)(A), and 28 C.F.R. §
13
     35.104.
14
     260.   Gabriel Strickland, at all times material herein, was known to Defendants as
15
     having a mental health disability that substantially limited one or more of his
16
     major life activities, including as alleged in paragraphs 27-31, and thus, was a
17
     person with a "disability" qualifying under the Americans with Disabilities Act, 42
18
     U.S.C. § 12101, et seq. ("ADA"), in particular 42 U.S.C. § 12102(2) because Gabriel
19
     Strickland: (a) suffered from mental illness and disabilities that substantially
20
     limited one or more of his major life activities; (b) had a record of such impairment;
21
     and (c) was regarded as having such an impairment by Defendants Nevada County
22
     and City of Grass Valley.
23
     261.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and
24
     Conrad Ball, acting or purporting to act in the performance of their official duties as
25
     law enforcement officers, discriminated against Gabriel Strickland because of his
26
     mental illness and disability by failing to assess the situation and employ
27
28                                              54
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 55 of 71


1    accommodations (including without limitation, de-escalation or other specialized

2    help) for Gabriel Strickland's mental health disabilities, and instead as alleged in

3    paragraphs 32-63, they employed unreasonable and excessive force against Gabriel

4    Strickland, and/or failed to intercede in, was an integral participant to, or aided and

5    abetted the use of unreasonable and excessive force. The foregoing failures and

6    discrimination were in violation of the rights of Gabriel Strickland under the ADA.

7    262.   Defendants Shannan Moon, Does 1-5, Alex Gammelgard and Does 6-10, as

8    supervisors and members of the chain of command at the time of the incident,

9    discriminated against Gabriel Strickland because of his mental illness and

10   disability by failing to provide any reasonable accommodation for Gabriel

11   Strickland's mental disabilities as alleged in paragraph 35, including without

12   limitation, their failure to: (a) make any appropriate operational or tactical changes

13   to the Plan to minimize the use of force; (b) order any de-escalation measures that

14   might have prevented the wrongful use of force (e.g., such as obtain the assistance

15   of a trained mental health provider or negotiator); (c) enforce applicable UOF PPPs

16   (such as those described in paragraphs 64-76) to minimize the use of force; or (d)

17   actively supervise the execution of the Plan to make sure it was effectuated

18   properly. The foregoing failures and discrimination were in violation of the rights of

19   Gabriel Strickland under the ADA.

20   263.   Defendants Nevada County and City of Grass Valley, acting or purporting to

21   act under color of state law, failed in their duties regarding policies, practices, and

22   procedures for the use of force in detaining and/or arresting persons with mental

23   illness or disabilities as alleged in paragraphs 111-115 and 123-127, respectively,

24   which constituted a municipal failure to prevent the discrimination against Gabriel

25   Strickland by their respective law enforcement employees because of his mental

26   disabilities. The foregoing failures and discrimination were in violation of the

27   rights of Gabriel Strickland under the ADA.

28                                              55
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 56 of 71


1    264.   Gabriel Strickland's injuries were a direct and proximate cause of the

2    foregoing acts and omissions of Defendants Nevada County and City of Grass Valley

3    and their respective law enforcement personnel, thereby entitling Plaintiff Estate of

4    Gabriel Strickland to recover general and compensatory damages as allowed by law

5    and according to proof, as set forth in the Prayer, below.

6    265.   Pursuant to 42 U.S.C. 1988 and § 12205, the prevailing party may be

7    awarded attorney’s fees in the discretion of the court.

8
9                                    NINETEENTH CLAIM

10                              Americans with Disabilities Act
                                 (42 U.S.C. § 12101, et seq.)
11
                           Defendants Nevada County and Wellpath
12
     266.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants
13
     Nevada County and Wellpath.
14
     267.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
15
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
16
     268.   Defendant Nevada County qualifies as a "public entity" within the meaning
17
     of 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104. Defendant Wellpath is the medical
18
     contractor for Nevada County at the WBCF and is the primary provider of medical
19
     services at the WBCF. As such, Wellpath acts or purports to act as a “public entity”
20
     within the meaning of 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104.
21
     269.   Gabriel Strickland, at all times material herein, was known to Defendants as
22
     having a mental health disability that substantially limited one or more of his
23
     major life activities, including as alleged in paragraphs 27-31, and thus, was a
24
     person with a "disability" qualifying under the Americans with Disabilities Act, 42
25
     U.S.C. § 12101, et seq. ("ADA"), in particular 42 U.S.C. § 12102(2) because Gabriel
26
     Strickland: (a) suffered from mental illness and disabilities that substantially
27
28                                              56
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 57 of 71


1    limited one or more of his major life activities; (b) had a record of such impairment;

2    and (c) was regarded as having such an impairment by Defendants Nevada County

3    and Wellpath.

4    270.   As an individual with a known mental health disability under the ADA,

5    Gabriel Strickland was qualified to receive appropriate mental health care from the

6    Nevada County and Wellpath on the multiple occasions when he was incarcerated

7    at WBCF in the years prior to, and including, his incarceration from December 26 to

8    28, 2019. However, Nevada County and Wellpath repeatedly failed to provide

9    Gabriel Strickland with appropriate mental health care during his incarcerations at

10   WBCF. Instead, Gabriel Strickland was repeatedly released from custody in a

11   psychological state that left him unable to properly feed, clothe and house himself,

12   or to successfully function in the local community or as a member of his family.

13   271.   As the direct result of failure of Nevada County and Wellpath to provide the

14   mental health evaluation and care to Gabriel Strickland in compliance with the

15   ADA, Gabriel Strickland suffered intense psychological and physical pain for the

16   two or more years of his life up to, and including, December 26 to 28th, 2019,

17   thereby causing Gabriel Strickland to suffer greater injury and indignity than other

18   arrestees.

19   272.   As the further direct result of the failure of the Nevada County and Wellpath

20   to provide the mental health evaluation and care to Gabriel Strickland in

21   compliance with the ADA, Gabriel Strickland was released from custody at the

22   WBCF on or about December 28, 2019 in a mentally impaired state that included,

23   inter alia: (a) psychological delusions and/or suicidal ideations that made him very

24   likely to cause harm to himself and/or to others in the immediate to near future

25   (i.e., within hours to a few days of his release); and (b) the inability to understand

26   and/or respond to the commands of law enforcement. As the predictably direct

27   consequence of this failure to comply with the ADA, Gabriel Strickland was unable

28                                              57
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 58 of 71


1    to understand or process the commands of Defendants Taylor King, Brandon Tripp,

2    Brian Hooper, Dennis Grube, and Conrad Ball on January 1, 2020, to "drop the

3    fucking gun", thereby leading to the death of Gabriel Strickland as described in

4    foregoing paragraphs 32-63.

5    273.   As exemplified by the foregoing allegations, Defendants Nevada County and

6    Wellpath, acting or purporting to act under color of state law, failed in their

7    municipal duties regarding: (a) having policies, practices, and procedures for

8    providing mental health evaluation and care for inmates at WBCF; (b) properly

9    training their respective personnel in providing mental health evaluation and care

10   to inmates with mental illness or disability at WBCF; (c) supervising their

11   respective personnel to ensure that adequate mental health evaluation and care

12   was provided to inmates with mental illness or disability at WBCF; and (d)

13   enforcing the policies, practices, and procedures for providing mental health

14   evaluation and care that did exist. The foregoing acts and omissions of Defendants

15   Nevada County and Wellpath constituted municipal failures to prevent

16   discrimination against Gabriel Strickland because of his mental disabilities, and

17   thereby violated the rights of Gabriel Strickland under the ADA.

18   274.   Gabriel Strickland's injuries were a direct and proximate cause of the

19   foregoing acts and omissions of Defendants Nevada County and Wellpath, thereby

20   entitling Plaintiff Estate of Gabriel Strickland to recover general and compensatory

21   damages under the ADA as allowed by law and according to proof, as set forth in

22   the Prayer, below.

23   275.   Pursuant to 42 U.S.C. 1988 and 42 U.S.C. § 12205, Plaintiff Estate of Gabriel

24   Strickland may be awarded attorney’s fees in the discretion of the court.

25
26
27
28                                             58
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 59 of 71


1                                       STATE CLAIMS

2
                                     TWENTIETH CLAIM
3
                               Unreasonable and Excessive Force
4                               (Cal. Const., Art. I, §§ 1, 7, 13)

5    Defendants Nevada County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-
         10; City of Grass Valley, Alex Gamelgard, Brian Hooper, Dennis Grube,
6                            Conrad Ball, and Does 11 to 15

7    276.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants

8    Nevada County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, City of

9    Grass Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does

10   11 to 15.

11   277.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

12   incorporated herein, to the extent relevant, as if fully set forth in this Claim.

13   278.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and

14   Conrad Ball, acting or purporting to act in the performance of their official duties as

15   law enforcement officers, used unreasonable and excessive force against Gabriel

16   Strickland, and/or failed to intercede in, was an integral participant to, or aided and

17   abetted the use of unreasonable and excessive force against Gabriel Strickland in

18   violation of his rights under Article I, §§ 1, 7, and 13 of the California Constitution.

19   279.   Defendants Nevada County and City of Grass Valley are policy-making

20   authorities that failed to implement adequate UOF PPPs and/or failed to train or

21   supervise their employees in the UOF PPPs such that effective UOF PPPs were not

22   enforced, thereby resulting in Defendants Taylor King, Brandon Tripp, Brian

23   Hooper, Dennis Grube, and Conrad Ball's use of unreasonable and excessive force

24   against Gabriel Strickland in violation of rights protected by Article I, §§ 1, 7, and

25   13 of the California Constitution..

26   280.    Defendants Shannan Moon, Does 1 to 5, Alex Gamelgard, and Does 11 to 15,

27   were the supervisors charge with enforcing the UOF PPPs but they failed to: (a)

28                                              59
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 60 of 71


1    make any appropriate operational or tactical changes to the Plan to minimize the

2    use of force; (b) order any de-escalation measures that might have prevented the

3    wrongful use of force (e.g., such as obtain the assistance of a trained mental health

4    provider or negotiator); (c) enforce applicable UOF PPPs (such as those described in

5    paragraphs 64-70) to minimize the use of force; or (d) actively supervise the

6    execution of the Plan to make sure it was effectuated properly. As the direct result,

7    unreasonable and excessive force was used against Gabriel Strickland in violation

8    of rights protected by Article I, §§ 1, 7, and 13 of the California Constitution.

9    281.   Defendants Nevada County and City of Grass Valley are vicariously liable,

10   through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

11   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of

12   their employees acting within the scope of their employment, including Defendants

13   Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, Alex Gamelgard, Brian

14   Hooper, Dennis Grube, Conrad Ball, and Does 11 to 15.

15   282.   As the result of the foregoing wrongful conduct of Defendants Nevada

16   County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, City of Grass

17   Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does 11 to

18   15, Plaintiffs Estate of Gabriel Strickland is entitled to recover general and

19   compensatory damages as allowed by law and according to proof, as set forth in the

20   Prayer, below.

21   283.   The foregoing acts of Defendants Shannan Moon, Taylor King, Brandon

22   Tripp, Does 1-5, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and

23   Does 11 to 15 were committed with malice that was despicable and done with

24   callous disregard for Gabriel Strickland. As a result, punitive damages should be

25   awarded against these Defendants.

26
27
28                                              60
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 61 of 71


1                                   TWENTY FIRST CLAIM

2                                           Bane Act
                                     (Cal. Civ. Code § 52.1)
3
            Defendants Nevada County, Shannan Moon, Taylor King, Brandon Tripp,
4             City of Grass Valley, Alex Gamelgard, Brian Hooper, Dennis Grube,
                                 Conrad Ball, and Does 1 to 15
5
     284.    Plaintiffs Estate of Gabriel Strickland, N.S., and Shawna Alexander assert
6
     this Claim against Defendants Nevada County, Shannan Moon, Taylor King,
7
     Brandon Tripp, Does 1-5, City of Grass Valley, Alex Gamelgard, Brian Hooper,
8
     Dennis Grube, Conrad Ball, and Does 11 to 15.
9
     285.    The allegations of the preceding paragraphs 1 to 91 are re-alleged and
10
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
11
     286.    Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and
12
     Conrad Ball, acting or purporting to act in the performance of their official duties as
13
     law enforcement officers, used threats, intimidation, coercion, and unnecessary and
14
     excessive force against Gabriel Strickland to interfere with his exercise and
15
     enjoyment of the rights secured by both the U.S. Constitution and the California
16
     Constitution, including his right to life and the rights of N.S., and Shawna
17
     Alexander to the parent child relationship.
18
     287.    Defendants Shannan Moon, Does 1 to 5, Alex Gamelgard, and Does 11 to 15,
19
     were the supervisors charge with enforcing the UOF PPPs but they failed to: (a)
20
     make any appropriate operational or tactical changes to the Plan to minimize the
21
     use of force; (b) order any de-escalation measures that might have prevented the
22
     wrongful use of force (e.g., such as obtain the assistance of a trained mental health
23
     provider or negotiator); (c) enforce applicable UOF PPPs (such as those described in
24
     paragraphs 64-70) to minimize the use of force; or (d) actively supervise the
25
     execution of the Plan to make sure it was effectuated properly. As the direct result
26
     of these acts and omissions, Defendants Taylor King, Brandon Tripp, Brian Hooper,
27
28                                              61
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 62 of 71


1    Dennis Grube, and Conrad Ball's used threats, intimidation, coercion, and

2    unnecessary and excessive force against Gabriel Strickland to interfere with his

3    exercise and enjoyment of the rights secured by both the U.S. Constitution and the

4    California Constitution, including his right to life and the rights of N.S. and

5    Shawna Alexander to the parent child relationship.

6    288.   Defendants Nevada County and City of Grass Valley are policy-making

7    authorities that failed to implement adequate UOF PPPs and/or failed to train or

8    supervise their employees in the UOF PPPs such that effective UOF PPPs were not

9    enforced, thereby resulting in Defendants Taylor King, Brandon Tripp, Brian

10   Hooper, Dennis Grube, and Conrad Ball's use of threats, intimidation, coercion, and

11   unnecessary and excessive force against Gabriel Strickland to interfere with his

12   exercise and enjoyment of the rights secured by both the U.S. Constitution and the

13   California Constitution, including his right to life and the rights of N.S. and

14   Shawna Alexander to the parent child relationship.

15   289.   Defendants Nevada County and City of Grass Valley are vicariously liable,

16   through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

17   815.2(a), 815.6, 820(a), and Civil Code §52.1 for injuries proximately caused by the

18   acts and omissions of their employees acting within the scope of their employment,

19   including Defendants Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, Alex

20   Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does 11 to 15.

21   290.   As the result of the foregoing wrongful conduct of Defendants Nevada

22   County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, City of Grass

23   Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does 11 to

24   15, Plaintiffs Estate of Gabriel Strickland, N.S., and Shawna Alexander are entitled

25   to recover general and compensatory damages as allowed by law and according to

26   proof, as set forth in the Prayer, below. Pursuant to California Civil Code §52(a) and

27   §52.1(b), Plaintiff is entitled to treble the amount of consequential damages that are

28                                             62
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 63 of 71


1    proven. In addition, Plaintiff is entitled to recover his costs and attorney’s fees

2    under Civil Code § 52(b) and § 52.1(h).

3    291.   The foregoing acts of Defendants Shannan Moon, Taylor King, Brandon

4    Tripp, Does 1-5, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and

5    Does 11 to 15 were committed with malice that was despicable and done with

6    callous disregard for Gabriel Strickland. As a result, punitive damages should be

7    awarded against these Defendants.

8
9                                 TWENTY SECOND CLAIM

10                                      Assault / Battery

11   292.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants

12   Nevada County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, City of

13   Grass Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does

14   11 to 15.

15   293.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and

16   incorporated herein, to the extent relevant, as if fully set forth in this Claim.

17   294.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and

18   Conrad Ball, acting or purporting to act in the performance of their official duties as

19   law enforcement officers, used unreasonable and excessive force to assault and

20   batter Gabriel Strickland, and/or failed to intercede in, were integral participants

21   in, or aided and abetted the use of unreasonable and excessive force to assault and

22   batter Gabriel Strickland.

23   295.   Defendants Nevada County and City of Grass Valley are policy-making

24   authorities that failed to implement adequate UOF PPPs and/or failed to train or

25   supervise their employees in the UOF PPPs such that effective UOF PPPs were not

26   enforced, thereby resulting in Defendants Taylor King, Brandon Tripp, Brian

27   Hooper, Dennis Grube, and Conrad Ball's use of unreasonable and excessive force in

28                                              63
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 64 of 71


1    the assault and battery of Gabriel Strickland.

2    296.   Defendants Shannan Moon, Does 1 to 5, Alex Gamelgard, and Does 11 to 15,

3    were the supervisors charged with enforcing the UOF PPPs but they failed to: (a)

4    make any appropriate operational or tactical changes to the Plan to minimize the

5    use of force; (b) order any de-escalation measures that might have prevented the

6    wrongful use of force (e.g., such as obtain the assistance of a trained mental health

7    provider or negotiator); (c) enforce applicable UOF PPPs (such as those described in

8    paragraphs 64-70) to minimize the use of force; or (d) actively supervise the

9    execution of the Plan to make sure it was effectuated properly. As the direct result,

10   unreasonable and excessive force was used in the assault and battery of Gabriel

11   Strickland.

12   297.   Defendants Nevada County and City of Grass Valley, are vicariously liable,

13   through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

14   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of

15   their employees acting within the scope of their employment, including Defendants

16   Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, Alex Gamelgard, Brian

17   Hooper, Dennis Grube, Conrad Ball, and Does 11 to 15.

18   298.   As the result of the foregoing wrongful conduct of Defendants Nevada

19   County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, City of Grass

20   Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does 11 to

21   15, Plaintiff Estate of Gabriel Strickland is entitled to recover general and

22   compensatory damages as allowed by law and according to proof, as set forth in the

23   Prayer, below.

24   299.   The foregoing acts of Defendants Shannan Moon, Taylor King, Brandon

25   Tripp, Does 1-5, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and

26   Does 11 to 15 were committed with malice that was despicable and done with

27   callous disregard for Gabriel Strickland. As a result, punitive damages should be

28                                             64
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 65 of 71

     awarded against these Defendants.
1
                                   TWENTY THIRD CLAIM
2
                                           Negligence
3
     300.   Plaintiff Estate of Gabriel Strickland asserts this Claim against Defendants
4
     Nevada County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, City of
5
     Grass Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does
6
     11 to 15.
7
     301.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
8
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
9
     302.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and
10
     Conrad Ball, acting or purporting to act in the performance of their official duties as
11
     law enforcement officers, owed Gabriel Strickland a duty of care and breached that
12
     duty by, inter alia: (a) employing the inappropriate tactical conduct and decisions in
13
     the Plan; and (b) using unreasonable and excessive force against Gabriel Strickland.
14
     303.   Defendants Nevada County and City of Grass Valley are policy-making
15
     authorities that had a duty to, but failed to implement adequate UOF PPPs and/or
16
     to train or supervise their employees in the UOF PPPs such that effective UOF
17
     PPPs would be enforced. As a consequence of this breach of duty, Defendants
18
     Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and Conrad Ball used
19
     unreasonable and excessive force against Gabriel Strickland.
20
     304.   Defendants Shannan Moon, Does 1 to 5, Alex Gamelgard, and Does 11 to 15,
21
     were the supervisors that had the duty to enforce the UOF PPPs, but they breached
22
     their duty by failing to: (a) make any appropriate operational or tactical changes to
23
     the Plan to minimize the use of force; (b) order any de-escalation measures that
24
     might have prevented the wrongful use of force (e.g., such as obtain the assistance
25
     of a trained mental health provider or negotiator); (c) enforce applicable UOF PPPs
26
     (such as those described in paragraphs 64-70) to minimize the use of force; or (d)
27
28                                              65
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 66 of 71

     actively supervise the execution of the Plan to make sure it was effectuated
1
     properly. As the direct result, unreasonable and excessive force was used against
2
     Gabriel Strickland.
3
     305.   Defendants Nevada County and City of Grass Valley are vicariously liable,
4
     through the principles of respondeat superior and pursuant to Cal. Gov. Code §§
5
     815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of
6
     their employees acting within the scope of their employment, including Defendants
7
     Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, Alex Gamelgard, Brian
8
     Hooper, Dennis Grube, Conrad Ball, and Does 11 to 15.
9
     306.   As the result of the foregoing wrongful conduct of Defendants Nevada
10
     County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, City of Grass
11
     Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does 11 to
12
     15, Plaintiffs Estate of Gabriel Strickland is entitled to recover general and
13
     compensatory damages as allowed by law and according to proof, as set forth in the
14
     Prayer, below.
15
     307.   The foregoing acts of Defendants Shannan Moon, Taylor King, Brandon
16
     Tripp, Does 1-5, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and
17
     Does 11 to 15 were committed with malice that was despicable and done with
18
     callous disregard for Gabriel Strickland. As a result, punitive damages should be
19
     awarded against these Defendants.
20
21                               TWENTY FOURTH CLAIM
22                                     Wrongful Death
                                (Cal. Code Civ. Proc. § 377.60)
23
     Defendants Nevada County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-
24    5, City of Grass Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad
                                   Ball, and Does 11 to 15
25
     308.   Plaintiff N.S. asserts this Claim Defendants Nevada County, Shannan Moon,
26
     Taylor King, Brandon Tripp, Does 1-5, City of Grass Valley, Alex Gamelgard, Brian
27
28                                             66
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 67 of 71

     Hooper, Dennis Grube, Conrad Ball, and Does 11 to 15.
1
     309.   The allegations of the preceding paragraphs 1 to 91 are re-alleged and
2
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
3
     310.   Defendants Taylor King, Brandon Tripp, Brian Hooper, Dennis Grube, and
4
     Conrad Ball, acting or purporting to act in the performance of their official duties as
5
     law enforcement officers, engaged in wrongful acts which caused Gabriel
6
     Strickland's death, including inter alia: (a) employing inappropriate tactical conduct
7
     and decisions in the Plan; and (b) using unreasonable and excessive force against
8
     Gabriel Strickland.
9
     311.   Defendants Nevada County and City of Grass Valley are policy-making
10
     authorities that wrongfully failed to implement adequate UOF PPPs and/or to train
11
     or supervise their employees in the UOF PPPs such that effective UOF PPPs would
12
     be enforced. As a consequence of this wrongful activity, Defendants Taylor King,
13
     Brandon Tripp, Brian Hooper, Dennis Grube, and Conrad Ball used unreasonable
14
     and excessive force against Gabriel Strickland.
15
     312.   Defendants Shannan Moon, Does 1 to 5, Alex Gamelgard, and Does 11 to 15,
16
     were the supervisors wrongfully failed to enforce the UOF PPPs by failing to: (a)
17
     make any appropriate operational or tactical changes to the Plan to minimize the
18
     use of force; (b) order any de-escalation measures that might have prevented the
19
     wrongful use of force (e.g., such as obtain the assistance of a trained mental health
20
     provider or negotiator); (c) enforce applicable UOF PPPs (such as those described in
21
     paragraphs 64-70) to minimize the use of force; or (d) actively supervise the
22
     execution of the Plan to make sure it was effectuated properly. As the direct result,
23
     unreasonable and excessive force was used against Gabriel Strickland.
24
     313.   Defendants Nevada County and City of Grass Valley are vicariously liable,
25
     through the principles of respondeat superior and pursuant to Cal. Gov. Code §§
26
     815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of
27
28                                              67
              Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 68 of 71

     their employees acting within the scope of their employment, including Defendants
1
     Shannan Moon, Taylor King, Brandon Tripp, Alex Gamelgard, Brian Hooper,
2
     Dennis Grube, Conrad Ball, and Does 1 to 10.
3
     314.     As the result of the foregoing wrongful conduct of Defendants Nevada
4
     County, Shannan Moon, Taylor King, Brandon Tripp, Does 1-5, City of Grass
5
     Valley, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and Does 11 to
6
     15, Plaintiff N.S. is entitled to recover general and compensatory damages as
7
     allowed by law and according to proof, as set forth in the Prayer, below.
8
     315.     The foregoing acts of Defendants Shannan Moon, Taylor King, Brandon
9
     Tripp, Does 1-5, Alex Gamelgard, Brian Hooper, Dennis Grube, Conrad Ball, and
10
     Does 11 to 15 were committed with malice that was despicable and done with
11
     callous disregard for Gabriel Strickland. As a result, punitive damages should be
12
     awarded against these Defendants.
13
14                           TWENTY FIFTH CAUSE OF ACTION
15                           Defendants Wellpath, Brent Weldemere,
                                Richard Donofrio, and Does 16-20
16
                                       Medical Malpractice
17
     316.     Plaintiffs Estate of Gabriel Strickland, N.S., and Shawna Alexander assert
18
     this Claim Defendants Wellpath, Brent Weldemere, Richard Donofrio and Does 16
19
     to 20.
20
     317.     The allegations of the preceding paragraphs 1 to 91 are re-alleged and
21
     incorporated herein, to the extent relevant, as if fully set forth in this Claim.
22
     318.     Defendants Wellpath, Brent Weldemere, Richard Donofrio and Does 16 to 20
23
     were responsible for providing medical care for inmates at WBCF that met
24
     professional medical practices and standards.
25
     319.     Defendants Wellpath, Brent Weldemere, Richard Donofrio and Does 16 to 20
26
     failed to comply with professional medical practices and standards in the care and
27
28                                              68
            Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 69 of 71

     treatment of Gabriel Strickland by, inter alia, failing to have Gabriel Strickland
1
     examined by a medical professional qualified to perform mental health
2
     examinations to determine whether Gabriel Strickland was suffering from, inter
3
     alia, psychological delusions and/or suicidal ideations that made him: (a) unable to
4
     provide a home for himself; (b) a danger to himself and/or to others in the
5
     immediate to near future (i.e., within hours to a few days of his release); and (c)
6
     incapable of understanding and/or reasonably responding to the commands of law
7
     enforcement in the field.
8
     320.   As a direct and proximate cause of this negligence and failure to meet
9
     applicable professional standards of care, Plaintiff was released without treatment
10
     from WBCF into the general public where he was a danger to himself and to others
11
     in the immediate to near future (i.e., within hours to a few days of his release).
12
     321.   As the result of the foregoing wrongful conduct of Defendants Wellpath,
13
     Brent Weldemere, Richard Donofrio and Does 16 to 20, Plaintiffs Estate of Gabriel
14
     Strickland, N.S., and Shawna Alexander are entitled to recover general and
15
     compensatory damages as allowed by law and according to proof, as set forth in the
16
     Prayer, below.
17
     322.   The foregoing acts and omissions of Defendants Wellpath, Brent Weldemere,
18
     Richard Donofrio and Does 16 to 20 were committed with callous and wanton
19
     disregard that was despicable and done with full knowledge of the physical and
20
     mental pain and suffering to Plaintiff. As a result, punitive damages should be
21
     awarded against Defendants Wellpath, Brent Weldemere, Richard Donofrio and
22
     Does 16 to 20.
23
24
25
26
27
28                                             69
          Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 70 of 71


1
2                                          PRAYER
3          Wherefore, Plaintiffs pray for judgment against Defendants as follows:
4    1.    For general and compensatory damages according to proof against all
5          Defendants;
6    2.    For punitive damages against Defendants Shannan Moon, Taylor King,
7          Brandon Tripp, Joseph McCormack, Does 1-10, Alex Gammelgard, Brian
8          Hooper, Dennis Grube, Conrad Ball, Does 11-15, Wellpath, Brent Weldemere,
9          Richard Donofrio, and Does 16-20;
10   3.    For reasonable attorney's fees and costs pursuant to 42 U.S.C. §1988, 29
11         U.S.C. § 794, 42 U.S.C. § 12205; Cal. Civil Code §52(b) and §52.1(h), Cal.
12         Code Civ. Proc. § 1021.5, and any other applicable statute;
13   4.    For treble damages pursuant to Cal. Civil Code §52(a) and §52.1(b);
14   5.    For cost of suit herein incurred for all counts; and
15   6.    For such other and further relief as the Court deems just and proper.
16
17
18   Dated: January 28, 2021                        Respectfully,
19
                                                    By: /s/_Patrick H. Dwyer
20                                                  Patrick H. Dwyer, SBN 137743
                                                    P.O. Box 1705; 17318 Piper Lane
21                                                  Penn Valley, CA 95946
                                                    Tel: (530) 432-5407
22                                                  Fax: (530) 432-9122
                                                    pdwyer@pdwyerlaw.com
23
24
25
26
27
28                                             70
          Case 2:21-cv-00175-MCE-AC Document 1 Filed 01/28/21 Page 71 of 71


1
                                   JURY TRIAL DEMAND
2
3
           A Jury Trial is demanded on behalf of Plaintiffs Estate of Gabriel Strickland,
4
     N.S., and Shawna Alexander.
5
6
7
     Dated: January 28, 2021                      Respectfully Submitted,
8
9
10
                                                  By: /s/_Patrick H. Dwyer
11                                                Patrick H. Dwyer, SBN 137743
                                                  P.O. Box 1705; 17318 Piper Lane
12                                                Penn Valley, CA 95946
                                                  Tel: (530) 432-5407
13                                                Fax: (530) 432-9122
                                                  pdwyer@pdwyerlaw.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           71
